       Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 1 of 114




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


JUAN PABLO DI BENEDETTO,                       Case No.: 1:20-cv-00577-GHW
GALESSI HOLDING CORP, AND
PABLO GRECO, Individually and On               AMENDED CLASS ACTION
Behalf of All Others Similarly Situated,       COMPLAINT
                                 Plaintiff,
                                               JURY TRIAL DEMANDED
                      v.

QUDIAN INC., MIN LUO, and CARL
YEUNG,

                                 Defendants.
       Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 2 of 114




                                                 TABLE OF CONTENTS

I.     INTRODUCTION .............................................................................................................. 1
II.    JURISDICTION AND VENUE ......................................................................................... 7
III.   PARTIES ............................................................................................................................ 8
IV.    SUBSTANTIVE ALLEGATIONS .................................................................................... 9
       A.         Qudian’s History of Failed Businesses ................................................................... 9
                  1.         Qudian’s Failed Relationship With Ant Financial .................................... 10
                  2.         Qudian’s Failed Attempts to Grow Outside of Its Loan Business ............ 13
       B.         Defendants’ Plan to Misrepresent Qudian’s Lending Business During the Class
                  Period .................................................................................................................... 16
       C.         Qudian’s Regulatory Violations in Its Core Loan Book ....................................... 18
                  1.         Qudian Violated Circular 141’s Prohibition on Outsourcing Credit
                             Assessments .............................................................................................. 20
                  2.         Qudian Was Subject to Strict Licensing Regulations ............................... 22
                  3.         Regulatory Issues With Qudian’s Core Loan Book Decreased The Amount
                             of Funding Available to the Company ...................................................... 24
                  4.         Defendants Falsely Described Qudian’s Core Loan Book as Compliant
                             With Regulations ...................................................................................... 25
       D.         Qudian’s Open Platform Business ........................................................................ 27
       E.         Open Platform Was in Direct Competition With the Core Loan Book for Qudian’s
                  Best Borrowers...................................................................................................... 34
                  1.         Qudian Shifted Its Best Borrowers From the Core Loan Book to Open
                             Platform..................................................................................................... 34
                  2.         Qudian Lowered Credit Standards in Its Core Loan Book to Cover for
                             Diverting its Best Borrowers to Open Platform ........................................ 36
       F.         Defendants Made Several Types of False and Misleading Statements Concerning
                  the Relationship Between Open Platform and Qudian’s Core Loan Book ........... 40
                  1.         Defendants Misrepresented The Reason Why Qudian Developed Open
                             Platform..................................................................................................... 40
                  2.         Defendants Misrepresented the Fact That Open Platform Took the Best
                             Borrowers from Qudian’s Core Loan Book.............................................. 42
                  3.         Defendants Misrepresented that the Revenue From the Core Loan Book
                             Came From Qudian’s “Conservative” Approach Rather than From the
                             Company Lowering its Lending Standards............................................... 42
       G.         Defendants Unrealistically Raised Guidance in June 2019 .................................. 44
       H.         Qudian’s Flawed Business Model Led to Its Poor Performance in the Second Half
                  of 2019 .................................................................................................................. 46

                                                                     i
         Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 3 of 114




         I.          Defendants Finally Admitted the True Nature of Open Platform ....................... 54
                    1.         Qudian’s Shift to Open Platform Was Motivated by Regulatory Concerns
                               With Qudian’s Core Loan Book ............................................................... 54
                    2.         Open Platform Took the Best Borrowers from Qudian’s Core Loan Book
                               ................................................................................................................... 57
                    3.         Open Platform Was Very Similar to Qudian’s Prior Loan Facilitation
                               Business and Was in Competition With the Core Loan Book .................. 59
                    4.         Qudian Planned to Shift Entirely to Open Platform and Exit the Loan
                               Book .......................................................................................................... 61
V.       DEFENDANTS’ MATERIALLY FALSE AND MISLEADING STATEMENTS
         DURING THE CLASS PERIOD ..................................................................................... 62
         A.         Defendants’ False and Misleading Statements From the Fourth Quarter of 2018 63
         B.         Defendants’ False and Misleading Statements in the 2018 Annual Report .......... 70
         C.         Defendants’ Materially False and Misleading Statements From the First Quarter
                    of 2019 .................................................................................................................. 72
         D.         Defendants’ Materially False and Misleading Guidance Raise on June 21, 2019 77
         E.         Defendants’ Materially False and Misleading Statements From the Second
                    Quarter of 2019 ..................................................................................................... 78
         F.         Defendants’ Materially False and Misleading Statements From the Third Quarter
                    of 2019 .................................................................................................................. 86
VI.      THE TRUTH BEGINS TO EMERGE ............................................................................. 90
VII.     ADDITIONAL SCIENTER ALLEGATIONS ................................................................. 96
VIII.    ITEM 303 ........................................................................................................................ 101
IX.      NO SAFE HARBOR ...................................................................................................... 102
X.       CLASS ACTION ALLEGATIONS ............................................................................... 103
XI.      APPLICABILITY OF PRESUMPTION OF RELIANCE: FRAUD-ON-THE-MARKET
         AND AFFILIATED UTE PRESUMPTIONS ................................................................. 104
XII.     COUNT I ........................................................................................................................ 105
XIII.    COUNT II ....................................................................................................................... 109
XIV. PRAYER FOR RELIEF ................................................................................................. 110
XV.      DEMAND FOR TRIAL BY JURY ................................................................................ 111




                                                                       ii
         Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 4 of 114




         Lead Plaintiffs Juan Pablo di Benedetto, Galessi Holding Corp, and Pablo Greco

(collectively, “Plaintiffs”), individually and on behalf of all other persons similarly situated, by

Plaintiffs’ undersigned attorneys, for Plaintiffs’ complaint against Defendants, allege the

following based upon personal knowledge as to Plaintiffs and Plaintiffs’ own acts, and

information and belief as to all other matters, based upon, inter alia, the investigation conducted

by and through Plaintiffs’ attorneys, which included, among other things, a review of the

Defendants’ public documents, conference calls and announcements made by Defendants,

United States Securities and Exchange Commission (“SEC”) filings, wire and press releases

published by and regarding Qudian Inc. (“Qudian” or the “Company”), analysts’ reports and

advisories about the Company, interviews of confidential witnesses, and information readily

obtainable on the Internet. Plaintiffs believe that substantial evidentiary support will exist for the

allegations set forth herein after a reasonable opportunity for discovery.1

                                    I.      INTRODUCTION

         1.     This federal securities class action arises out of Defendants’ false and misleading

statements concerning the nature of Qudian’s consumer lending business from the end of 2018

through the beginning of 2020. Plaintiffs bring this action on behalf of a class consisting of all

persons other than Defendants who purchased or otherwise acquired Qudian securities between

December 13, 2018 and January 15, 2020, both dates inclusive (the “Class Period”).

         2.     Qudian describes itself as “a leading provider of online small consumer credit

products in China.” The Company has undergone many shifts in its business model over the

course of its brief history, but has never been able to find its footing. During the Class Period,

Qudian’s business was focused on its legacy core loan book and its new Open Platform

loan-referral business. While Qudian would take on the credit risk of the loans that it made in its

1
    Emphases in this Amended Complaint are added unless otherwise noted.
       Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 5 of 114




core loan book, in its Open Platform, Qudian would refer borrowers to other financial institutions

that would make loans directly to the borrowers. Defendants blatantly misrepresented the

regulatory compliance of Qudian’s core loan book and its true relationship to Open Platform.

       3.      By the end of 2018, China’s strict regulation of the online consumer lending

industry—including Circular 141, which Chinese regulators issued in December 2017—posed an

existential threat to Qudian’s core loan book. In response, Qudian secretly violated these

regulations while telling investors that the Company had a “regulatory compliant and stable

operating structure.” The Company also did not tell investors that Open Platform was intended to

address the regulatory problems with Qudian’s core loan book and that Qudian was shifting its

best borrowers to the more regulatory-compliant Open Platform business.

       4.      Furthermore,   Defendants    falsely   told investors   that   Qudian’s positive

performance during the Class Period was a result of its “conservative” core loan business

growing alongside Open Platform. These statements covered-up the fact that the only reason that

Qudian was able to achieve positive results in both its core loan book and Open Platform was

that the Company had furtively lowered the credit standards in its core loan book to compensate

for diverting its highest-quality borrowers to Open Platform. Qudian’s seemingly positive

financial results therefore masked the problems in Qudian’s core loan book. The vastly increased

amount of risk and the lower credit quality of the core loan book—which Defendants

misrepresented to investors—also set the Company up for large credit losses when the bad loans

that Qudian accepted began to mature as the Class Period progressed.

       5.      China’s online lending regulations affected Qudian’s business in three main ways

that Defendants misrepresented to investors. First, these regulations prohibited financial

institutions from outsourcing core parts of the loan process to online lending companies such as




                                                2
        Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 6 of 114




Qudian. The Company egregiously violated this rule by continuing to conduct credit assessments

for financial institutions when local regulators were willing to look the other way. A Qudian

employee who assisted Defendant Luo during the Class Period has explained that certain

financial institutions that “had a good relationship with the local regulator” would improperly

rely on Qudian’s risk assessment.

       6.      Second, China imposed strict licensing requirements on online lending

businesses. Defendants represented that Qudian had the licenses that were necessary for it to

make loans in the core loan book. But Defendants did not tell investors that in May 2019, the

government severely restricted Qudian’s lending license by changing it to a narrow local license.

This limited Qudian to making loans within the limits of Ganzhou district and its surrounding

counties.

       7.      Third, China’s online lending regulations made many of the financial institutions

that provided Qudian with its funding reluctant to do business with the Company. This decreased

the amount of funding that Qudian had for its core loan book and posed a further threat to the

viability of Qudian’s business. The same Qudian employee noted above explained that these

regulations made it difficult for Qudian to get funds from financial institutions, but Qudian “did

not disclose [these] operational difficulties.”

       8.      In addition, Defendants falsely described the relationship of Qudian’s core loan

book to Open Platform. Qudian developed Open Platform to address the regulatory problems that

it had with its core loan book. Because the financial institutions that Qudian referred loans to,

rather than Qudian, were the parties taking on the credit risk in Open Platform, they demanded

that Qudian send only its best borrowers to Open Platform. Defendants misrepresented Open

Platform as a promising new venture that was adding to Qudian’s business alongside the




                                                  3
       Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 7 of 114




continued growth of its core loan book. This was false because by taking the best borrowers

away from the core loan book, Open Platform was in competition with that legacy business.

       9.      In order to maintain the façade of growth in its core loan book that Qudian

promised the market even though the Company secretly shifted its best borrowers to Open

Platform, Qudian lowered the lending standards in the core loan book when it started Open

Platform in the second half of 2018. This caused the quality of borrowers in Qudian’s core loan

book to decline substantially. Instead of telling investors about the degradation of the asset

quality in Qudian’s core loan book, Defendants mispresented the core loan book as taking a

“conservative” approach to risk.

       10.     At the beginning of the Class Period, before the impact of the weak borrowers

that populated Qudian’s core loan book materialized, the core loan book and Open Platform

grew in tandem. But this growth was a mirage The only reason that Qudian was able to grow its

core loan business alongside Open Platform was that it lowered its credit standards in the core

loan book so much that at least 20% of the core loan book was comprised of borrowers that did

not meet Qudian’s credit standards. Naturally, once the bad loans in the core loan book matured,

Qudian’s core loan book suffered enormous losses from borrower delinquencies and never grew

at the level that Qudian promised.

       11.     Defendants also misled investors by promoting the results that Qudian achieved

through the first two quarters of 2019 as showing that the core loan book and Open Platform

were both contributing to the Company’s revenue growth and profits. On June 21, 2019, Qudian

raised its net income guidance for 2019 from RMB3.5 billion, as announced on December 13,

2018, to RMB4.5 billion. Defendants falsely described this lofty new guidance as supported by

“encouraging trends in our business,” including “effective efforts to address evolving regulation




                                               4
        Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 8 of 114




and partnership landscapes”; “strong momentum in our open platform initiative”; and the fact

that “given our sufficient funding and strong user demand, growth of our loan book is well ahead

of our previously set targets, giving us strong confidence that we will meet our revised

guidance.” This guidance, and its accompanying explanation, were false in light of the regulatory

problems and lower credit standards in Qudian’s core loan book that Defendants misrepresented.

       12.     Then, in the third quarter of 2019, as a natural consequence of Qudian’s lowering

the credit standards in its core loan book, the Company suffered substantial losses from borrower

delinquencies and did not grow at nearly the level that Defendants promised (or that it had grown

earlier in 2019). Revenue from the core loan book fell from 1.6 billion yuan in the second quarter

to 1.4 billion yuan in the third quarter, delinquencies rose dramatically from under 8% in the

second quarter to 12% by the time Qudian announced its third quarter results on November 18,

2019, and the Company’s credit losses skyrocketed from 500 million yuan the prior quarter to

over 1 billion yuan in the third quarter. At this point, Defendants finally began to admit the

extent to which Qudian degraded the credit quality of its core loan book in an effort to artificially

boost its growth. At least 20% of Qudian’s loans in that business fell below the Company’s

lending standards. Investors had no indication until this point of the extent to which Qudian

populated its core loan book with bad loans.

       13.     Defendants also finally admitted at this time—contrary to their prior description

of Open Platform as adding to Qudian’s core loan book—that the core loan book would continue

to decline because Open Platform took the best borrowers from Qudian’s user base away from

the core loan book. As Defendant Yeung admitted on Qudian’s November 18, 2019 earnings

call, “[w]e expect [the drop in loan book business] to continue to drop in the Q4 and next year as




                                                 5
       Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 9 of 114




we found a much better growth engine, the open platform. We can do the same business, focus

on the high quality borrowers, earn an interesting fee and carry on growth.”

       14.     Moreover, Defendants admitted after Qudian’s disastrous third quarter results that

Open Platform was actually motivated by a concern to have a financial technology business that

was fully compliant with Chinese regulations. For example, Defendant Luo explained in the

Company’s November 18, 2019 earnings release that Qudian’s many efforts to comply fully with

the “complex and evolving regulatory framework over the past several years . . . [,] have all

cumulated to our open platform solution.” He described Open Platform as “likely to be the

ultimate form of regulatory compliant fintech in China.” That is a very different motivation than

Defendants’ prior description of Open Platform as a promising new business line that was adding

revenue to Qudian’s legacy loan book.

       15.     Qudian then held an emergency conference call on November 25, 2019, to discuss

the market’s negative reaction to its poor third quarter results that the Company had released the

prior week. Yeung responded to a question on this call concerning how the pool of approved

borrowers in Open Platform compares with the Company’s traditional loan book by admitting

that Qudian had not previously explained Open Platform’s borrower composition to the market.

Yeung expressly apologized to investors, stating, “I’m sorry that this may not have been

apparent to the market yet, but it will be over time.” He finally explained that “we’ve only

allowed 5.5 million out of the 21 million [approved borrowers] access to open-platform.”

       16.     Because of Qudian’s surprisingly bad results for the third quarter of 2019, the

Company lowered its earnings guidance for 2019 from the 4.5 billion RMB in net income that it

announced on June 21, 2019, to 4 billion RMB. Qudian’s ADS price then plummeted




                                                6
         Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 10 of 114




approximately 45% over the course of several days following the Company’s announcement of

this terrible news.

         17.   Defendants, however, continued to give investors hope in the Company’s

prospects. For example, on the Company’s November 25, 2019 “Business Update Call” that it

held to try to assuage investor concerns, Yeung explained that “[w]e are perplexed, first of all, on

how the market reacted. We think it’s unreasonable.” He assured investors that Qudian’s steeply

rising loan delinquencies would stabilize by the beginning of 2020. When even that hope was

dashed on January 16, 2020, because Qudian fully abandoned its financial guidance for 2019 and

stopped providing future guidance, the Company’s ADS price sank another 25% in the following

days. Investors lost at least hundreds of millions of dollars in value as a result of Defendants’

fraud.

                            II.     JURISDICTION AND VENUE

         18.   The claims asserted herein arise under and pursuant to Sections 10(b) and 20(a) of

the Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by

the SEC (17 C.F.R. § 240.10b-5).

         19.   This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331 and Section 27 of the Exchange Act.

         20.   Venue is proper in this Judicial District pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1391(b). Qudian securities trade on the New York Stock

Exchange (“NYSE”), located within this Judicial District.

         21.   In connection with the acts alleged in this complaint, Defendants, directly or

indirectly, used the means and instrumentalities of interstate commerce, including, but not

limited to, the mails, interstate telephone communications, and the facilities of the national

securities markets.


                                                 7
      Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 11 of 114




                                        III.   PARTIES

       22.      Plaintiffs Juan Pablo di Benedetto, Galessi Holding Corp, and Pablo Greco, as set

forth in their Certifications previously filed with the Court, acquired Qudian American

Depositary Shares (“ADS”) at artificially inflated prices during the Class Period and were

damaged upon the revelation of Defendants’ fraud. (See Plaintiffs’ Certifications at Dkt. Nos.

18-2 and 27-3).

       23.      Defendant Qudian is a Cayman Islands corporation with principal executive

offices located at Tower A, AVIC Zijin Plaza, Siming District, Xiamen, Fujian Province 361000,

China. Qudian registered ADS that are listed and traded on the NYSE under the ticker symbol

“QD.” The only public market for Qudian securities is for the Company’s NYSE-listed ADS.

Each ADS represents one of Qudian’s Class A ordinary shares.

       24.      Defendant Min Luo (“Luo”) founded Qudian in 2014 and has served as its Chief

Executive Officer since that time. He has also served as the Chairman of its Board of Directors

its entire time as a public company. Luo also owned 21.4% of Qudian’s total ordinary shares and

73.1% of the Company’s aggregate voting power, as reported in Qudian’s 2018 Annual Report

       25.      Defendant Carl Yeung (“Yeung”) served as Qudian’s Chief Financial Officer

from October 2016 until he abruptly resigned from the Company on March 18, 2020.

       26.      Defendants Luo and Yeung are sometimes referred to herein as the “Individual

Defendants.”

       27.      Qudian and the Individual Defendants are collectively referred to herein as

“Defendants.”




                                                8
       Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 12 of 114




                            IV.    SUBSTANTIVE ALLEGATIONS

       A.      Qudian’s History of Failed Businesses

       28.     Qudian describes itself as “a leading provider of online small consumer credit

products in China.” “Small credit products” are loans that “serve consumers’ immediate needs

for discretionary consumption” and that “typically have short durations.” Qudian operates an

online platform, with nearly all of its transactions facilitated through mobile devices. Prospective

borrowers can apply for small amounts of credit on their mobile phones and receive approval

within a few seconds. Qudian’s average loan size during the Class Period was less than $300,

with an average duration of under one year.

       29.     Defendant Luo founded Qudian in 2014 and initially operated the Company

through an entity called Beijing Happy Time. He took Qudian public through an initial public

offering on October 18, 2017 that listed Qudian’s ADS on the New York Stock Exchange.

       30.     Since the time of its founding, Qudian has sought to ride the boom of the online

consumer lending industry in China. But Qudian has been forced to fundamentally change its

business model several times as a result of increased government regulation of the industry and

failed business projects.

       31.     When Luo founded Qudian in 2014, it was focused on facilitating high-interest

loans to college students across China. This business came under pressure after several students

were reported to have committed suicide when various loan companies were accused of using

improperly threatening collection tactics. Qudian was forced to shift its focus after Chinese

regulations banned on-campus student lending.2


2
  See Jason Booth, “Qudian CEO Gives Up Pay Check After Stock Price Collapse,” China
Money Network (Mar. 11, 2018) (https://www.chinamoneynetwork.com/2018/03/13/ceo-online-
lender-qudian-gives-pay-check-stock-price-tanks);      https://medium.com/@actallchinatech/can-
chinas-leading-fintech-firm-qudian-survive-its-pr-crisis-9208bc8ed0ea.


                                                 9
       Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 13 of 114




       32.     In November 2015, Qudian shifted to providing and facilitating small

high-interest loans to younger consumers. It also shifted from offline to online operations. Since

July 2016, Qudian has engaged all of its borrowers through online channels and nearly all of its

transactions have been facilitated through mobile devices.

       33.     Qudian targets younger consumers who seek short-term small loans for

discretionary purposes, but do not have the adequate credit history to access credit cards or other

types of credit from large financial institutions. The Company explains that “[w]e target the

large and growing number of creditworthy borrowers in China who we believe are of emerging

prime credit quality but have limited credit history and access to traditional consumer credit from

banks or other lenders.” Since the time of its IPO in October 2017, at least 84% of Qudian’s

active borrowers were between 18 and 35 years old.

       34.     In April 2017, in response to Chinese regulations capping the amount of interest

and fees that online lenders can charge, Qudian adjusted the pricing of its credit products so that

the annualized fee rates charged on all credit drawdowns would not exceed 36%. Historically,

Qudian had often charged annualized rates over 36% (including for 59.5% of transactions that

Qudian facilitated in 2016).

       35.     The Class Period starts on December 13, 2018, when Qudian announced an

upbeat financial forecast for 2019 while misrepresenting the regulatory problems with its core

loan book and the Company’s efforts to address them through Open Platform. The following

background leading up to that time explains why Defendants needed to misrepresent the true

nature of Qudian’s core loan book and Open Platform during the Class Period.

               1.     Qudian’s Failed Relationship With Ant Financial

       36.     In 2015, after Qudian was forced to abandon the college lending market, the

Company established a business partnership with Ant Financial, a finance company associated


                                                10
       Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 14 of 114




with the Chinese e-commerce company Alibaba. This relationship allowed Qudian to source

borrowers through Alipay, which is Ant Financial’s popular mobile third-party payment service

provider. Alipay offered several channels for borrowers to apply for loans from Qudian through

the Alipay app. At the time of Qudian’s IPO in October 2017, it obtained the majority of its

active borrowers through Alipay.

       37.     Qudian’s relationship with Alipay ran into trouble right after the Company’s IPO.

On November 24, 2017, Qudian announced that Ant Financial was limiting the effective

annualized rate (covering all interest, fees and charges) that Qudian could charge consumers for

all transactions on Alipay to only 24%. This significantly hurt Qudian’s profitability, and the

Company was forced to adjust its business strategy. Qudian shifted “to implement measures to

promote the use of its [own] mobile applications”—as opposed to Alipay—where Qudian would

continue to charge customers an annualized rate of 36%. Qudian stated that it was “committed to

continuing to implement new strategies to grow its business, evolve to meet market demand and

respond to industry developments.”

       38.     The market immediately recognized the significance of this change to Qudian’s

business model. For example, in a November 24, 2017 report entitled “Rising uncertainties on

earnings outlook from Ant rate cap,” Morgan Stanley cautioned that “the change in Ant’s

approach towards the cash loan business will likely lead to a notable change in [Qudian’s]

business model,” causing the analysts to substantially “reduce [their] earnings forecasts and price

target” for Qudian “[i]n light of the associated earnings uncertainty.” Qudian’s stock price

dropped by 24% immediately following this development.

       39.     Qudian’s discord with Ant Financial continued. When Qudian announced its

second quarter results for 2018 on August 24, 2018, it told investors that “[t]he Company’s




                                                11
       Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 15 of 114




agreement with Ant Financial relating to user engagement through Alipay’s dedicated channel

for online third-party service providers expires in August 2018, and the parties have decided not

to renew the agreement.”     Qudian reassured investors, however, that “[t]he Company has

primarily engaged users through its own mobile apps since the first quarter of 2018, and it does

not expect the non-renewal to have a material impact on the Company’s current business.”

       40.    Qudian employees, however, observed that the loss of business from Ant

Financial had a significant impact on the Company. For example, a former regional manager,

project manager, and business cooperation manager, who worked at Qudian from November

2017 through May 2019 and, most recently, reported to the director of the financial markets

department, who, in turn, reported to Defendant Luo (Confidential Witness, or “CW,” 1),

explained that with “Ant Financial cut[ting] off its user traffic” and Qudian “not attracting

customers through new products,” the Company “was purely living off its past gains.” And

“[a]lthough [Qudian] claimed to have 70 million users in reserve, these users were not just with

this one company. They would go with whichever gave them the best deal.”3

       41.    A former employee who worked as a regional manager at Qudian from October

2017 to December 2018 (“CW 2”) in Dabai Auto and Qudian’s online education business,

explained that “the end of its partnership with Alipay was an important turning point. Even

though the number of users still grew afterwards, it was very different from the kind of

exponential growth it had when still working with Alipay.”

       42.    Indeed, Qudian’s core loan business suffered following the loss of Ant Financial,

particularly when compared to Qudian’s performance the prior year, before Ant Financial capped

the amount of fees that Qudian could charge. Qudian’s 2018 Annual Report shows that its total


3
  Quotations from the confidential witnesses described in this Amended Complaint are based on
translations of statements that the witnesses made in their native Mandarin.


                                               12
       Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 16 of 114




loan balance (including both on- and off-balance sheet transactions) dropped from approximately

$89 billion in 2017 to $59 billion in 2018.

               2.      Qudian’s Failed Attempts to Grow Outside of Its Loan Business

       43.     Qudian has also repeatedly tried to grow through new projects outside of its core

loan business that ultimately failed.

       44.     A former employee who worked in operations at Qudian from November 2017 to

December 2018 (“CW 3”) explained that Qudian’s “crisis at the end of 2018 was its greatest. It

was the end of the partnership with Ant Financial, there was the pressure from laying off

employees, the pressure from Dabai Auto, and the pressure from being unable to find new

breakthroughs. All kinds [of pressure]. They would give us regular classes during that time, in

which Luo Min or the CFO [Defendant Yeung] talked to us [to boost employee morale].” This

witness also described a lot of conflict between employees and upper management at this time.

There were a lot of layoffs after October 2018 and this witness stated that all of the Company’s

capable employees left the company at this time.

       45.     Qudian’s most prominent failed project is its Dabai Auto business. Shortly after

Qudian’s IPO, as Ant Financial was capping the amount of fees that Qudian could charge, the

Company launched its Dabai Auto business. This was a budget auto financing business where

Qudian would purchase cars that it would lease to borrowers or sell to buyers through loans that

Qudian would facilitate. On August 24, 2018, Defendant Luo explained that “Dabai represents

our efforts to activate and monetize our massive existing user base by offering a diversified

service scope.”

       46.     Qudian had high hopes for its Dabai Auto business. As of December 31, 2017,

over 45% (737 out of 1614) of Qudian’s employees worked for Dabai Auto, which opened “a

nationwide network of showrooms to engage prospective car buyers.” On March 12, 2018, when


                                              13
       Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 17 of 114




announcing Qudian’s results for 2017, Defendant Luo described this “budget auto financing

[business as] a unique opportunity to serve [the] credit needs” of the large number of Qudian’s

62.4 million registered users who “sought a larger credit size than what our cash credit and

merchandise credit products were offering.” Qudian gave guidance at that time that Dabai Auto

would lease out over 100,000 vehicles in 2018.

       47.     Qudian received approximately RMB 2.2 billion in sales income from Dabai Auto

in 2018, which was 28.3% of Qudian’s total revenue, but the business lost a lot of money. On

August 24, 2018, Qudian suddenly explained that it “expect[ed] the number of vehicles sold

during the full year 2018 to be between 25,000-30,000, down from the previous guidance of

100,000, as the Company focuses on profitability.” By that time, the Company had used $300

million of its $800 million IPO proceeds to fund Dabai Auto. On this news, Qudian’s share price

dropped from a closing price of $6.86 per ADS on August 23 to a closing price pf $6.02 on

August 24, 2018, a drop of over 12%.4 Dabai Auto ultimately failed and Qudian shut down the

project in the second quarter of 2019.

       48.     Qudian also tried to expand its business through other projects, but they all failed.

For example, Qudian has tried entering the e-commerce market several times. But Defendant

Yeung stated on Qudian’s November 21, 2018 earnings call for the third quarter of 2018 that

while “we have always had an ambition to do e-commerce . . . [,] It’s not something that we want

to focus on in the near term.”




4
  Qudian is currently subject to a separate securities litigation where the court held that the
complaint adequately alleged that, at the time of its IPO, “Qudian misleadingly failed to disclose
that it was ‘in the process of launching a new . . . business called Dabai Auto.’” In re Qudian
Sec. Litig., No. 17-CV-9741 (JMF), 2019 U.S. Dist. LEXIS 167072, at *26-27 (S.D.N.Y. Sep.
27, 2019).


                                                 14
         Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 18 of 114




         49.   These are just some examples of the projects that Qudian has unsuccessfully tried

in order to grow its business beyond its core loan book. Among other businesses, Qudian has

tried businesses related to online education and housekeeping, among many others.

         50.   CW 2, who worked as a regional manager in Dabai Auto and Qudian’s online

education business from October 2017 to December 2018, described Qudian’s repeated attempts

to start new businesses as “blind innovations.” This witness explained that Qudian tried so many

“blind innovations” that employees “thought they were just a joke.” The details of these projects

were often not publicly reported. For example, Qudian shifted employees away from Dabai Auto

“to develop a high-end housekeeping product” and Defendant Luo told employees that it would

earn approximately 10 billion yuan in one year. CW 2 described this business as a “mess” and it

was cancelled. Qudian’s employees became “very used to this type of decisions” and CW 2

“joked [with colleagues] that the company made its decisions with just a slap on the thigh.”

         51.   These internal workings are consistent with Defendant Luo’s erratic reputation. A

March 11, 2018, article in China Money Network noted that Luo “has a history of making bold,

and sometimes damaging statements,” including his having “rattled investors by publicly joking

about violence being used in the loan collection process.”5




5Jason  Booth, “Qudian CEO Gives Up Pay Check After Stock Price Collapse,” China Money
Network (Mar. 11, 2018) (available at https://www.chinamoneynetwork.com/2018/03/13/ceo-
online-lender-qudian-gives-pay-check-stock-price-tanks). This article also noted that Luo “says
he will not receive a salary or bonus until his company reached a market capitalization of
US$100 billion. The NYSE-traded company currently has a market capitalization of US$5.54
billion, after falling nearly 50% from it initial public offering in October.” As Luo announced on
March 12, 2018, in connection with Qudian’s results for the fourth quarter of 2017, “I have
signed an agreement with the Company to relinquish my salary and bonus until our market
capitalization reaches US$100 billion, as measured by the daily closing quotation of the New
York Stock Exchange. This affirms my deep conviction in Qudian’s tremendous growth
potential and my focus on driving shareholder value.”



                                               15
       Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 19 of 114




       52.     As a result of Qudian’s loss of business from Ant Financial and the failure of its

other projects such as Dabai Auto, Qudian’s share price fell over 82% from its IPO price of $24

per ADS to just $4.2 per ADS on November 5, 2018, just before the start of the Class Period.

       B.      Defendants’ Plan to Misrepresent Qudian’s Lending Business During the
               Class Period

       53.     After seeing its projects outside of its consumer lending business consistently fail,

Qudian decided to change course and focus just on its consumer lending business during the

Class Period. Investors reacted very favorably to Defendants’ positive descriptions of the

performance of Qudian’s lending business during this time. But these statements were false

because Qudian’s core lending business violated China’s regulations over the online lending

industry and, as a result, Qudian was forced by lenders to shift its best borrowers to Open

Platform. Instead of acknowledging these problems in Qudian’s core loan book, Defendants

substantially lowered its credit standards to falsely portray a veneer of growth in the core loan

book even though its significantly degraded credit quality set the business up for failure.

       54.     On December 13, 2018, the first day of the Class Period, Qudian announced that

it expected its net income in 2019 to be over RMB 3.5 billion based on “strong user demand and

risk-adjusted returns on track with our target,” as well as its “large and growing user base and

fully institutionalized funding base.” The Company’s share price rose 20% on over 24 million

shares traded, from $5.26 per ADS the prior day to $6.32 per ADS at the close of trading on

December 13. Furthermore, the Company’s ADS price increased by a remarkable 43% from

$5.26 on December 12, 2018 to $7.5 per ADS at the close of trading on November 15, 2019, just

before Defendants began to reveal the true nature of its lending business.

       55.     When Qudian reported its financial results for the first few quarters during the

Class Period, they appeared to show both the core loan book and Open Platform growing



                                                16
       Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 20 of 114




healthily. For example, when Qudian announced its results for the first quarter of 2019, on May

20, 2019, it told investors that it would be “winding down” the Dabai Auto business and stated

that “[g]iven the exciting and visible growth throughout these core business lines, we will stay

focused on our technology-based consumption credit services and have discontinued efforts

outside of consumption credit opportunities.” Qudian reported approximately 1.65 billion yuan

in revenue from its core lending business and approximately 160 million yuan in revenue from

Open Platform (which Qudian characterized as a “referral service fee”). This was the first time

that Qudian separately broke-out its revenue for Open Platform. Qudian’s 1.81 billion yuan in

revenue from its core loan book and Open Platform combined was an extraordinary 65%

year-over-year increase over the 1.1 billion yuan in revenue from its core loan book during the

first quarter of 2018. As the following results show, even the Company’s revenue from just the

core loan book increased by an astounding 50% from the prior year, even as the Company added

entirely new revenue from Open Platform in the first quarter of 2019:6




       56.    Defendant Luo touted Qudian’s “record [first] quarter.” In addition, Defendant

Yeung explained that this seemingly great performance was “a result of successfully growing our

6 Qudian’s revenue from its core loan book and Open Platform for the first quarter of 2019 also
showed a seemingly impressive 22% increase over the 1.48 billion yuan in revenue that Qudian
reported for the fourth quarter of 2018 for its lending business. In addition, even the Company’s
revenue from just the core loan book increased by over 11% from the prior quarter.



                                               17
       Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 21 of 114




loan balance while managing risk appropriately,” with the loan book growing 91.2%

year-on-year, and Open Platform “already showing strong profit potential, generating RMB158.7

million in revenue for the first quarter with little marginal operational cost and zero credit cost.”

        57.     This growth, however, was fueled by the lower-quality borrowers that Qudian

was secretly accepting in its core loan book. If Qudian had not surreptitiously lowered its credit

standards, the Company would not have been able to achieve these results. Moreover, as the

following sections will explain, Qudian’s core lending business violated China’s strict regulation

of the online lending industry. Qudian started Open Platform not because it was a promising new

business line, but rather, in order to address the regulatory problems in Qudian’s core lending

business. The financial institutions that participated in Open Platform took on the risk of default,

rather than having Qudian do so (as it did in its core loan book), because that was more

compliant with China’s online lending regulations. But because these lenders were now taking

on the risk of default, they demanded that Qudian send its best borrowers to Open Platform.

Rather than explain the predicament that Qudian’s core loan book was in as a result of its

regulatory problems, Defendants accepted at least 20% of borrowers in the core loan book that

did not meet the Company’s credit standards. Defendants, however, falsely conveyed the core

loan book’s performance as consistent with the Company’s “conservative” approach to risk.

        C.      Qudian’s Regulatory Violations in Its Core Loan Book

        58.     Qudian’s core loan book funded approximately RMB 57.9 billion (or $8.4 billion)

worth of loans in 2018. The Company categorized approximately 64% of those transactions as

“on-balance sheet” and approximately 36% as “off-balance sheet.” Qudian’s “on-balance sheet”

transactions consist of loans that Qudian funds with its own capital and loans that are funded by

its institutional funding partners.




                                                 18
       Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 22 of 114




       59.     Qudian’s “off-balance sheet” transactions consist of loans that Qudian facilitates

directly between borrowers and third parties. The Company explains that this service allows

banks to utilize Qudian’s “data-driven credit assessment model to screen potential borrowers

who are traditionally underserved by banks due to the lack of credit data. Under such

agreements, we refer to such banks qualified credit applications from borrowers, including our

assessment of their credit profiles and our suggested credit limits. They will then review the

credit applications independently in accordance with their credit assessment standards and

approve credit for drawdown. Once a credit limit is approved and funding is requested, the banks

will fund the credit to the borrower directly.” Qudian receives a “loan facilitation fee” for this

service and guarantees the full loan amount to the funding partner if the borrower defaults.

       60.     The following chart from Qudian’s 2018 Annual Report shows the breakdown of

the different types of loans that Qudian made in its core loan book:




       61.     In recent years, China has imposed strict regulations on the nascent online

consumer lending industry. One of China’s most prominent regulations is the Circular on

Regulating and Rectifying Cash Loan Business—also known as Circular 141—that China’s


                                                19
       Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 23 of 114




Office of the Leading Group for Specific Rectification against Online Finance Risks and the

Office of the Leading Group for Specific Rectification against P2P Online Lending Risks jointly

issued on December 1, 2017.

       62.     Qudian explained in its 2018 Annual Report that Circular 141 “provides

restrictions on banks’ collaboration with third parties in cash loan business,” including that “[a]

bank may not outsource its core business functions, such as credit assessment and risk

management, to third parties” and 2 – “[a] bank participating in loan facilitation transactions may

not accept credit enhancement services from a third party which has not obtained any license or

approval to provide guarantees, including credit enhancement service in the form of a

commitment to assume default risks.”

       63.     Qudian misrepresented three main regulatory problems with its core loan book.

First, Qudian improperly provided credit assessments (i.e., assessing the creditworthiness of

borrowers) for loans that were made or funded by other financial institutions.

       64.     Second, Qudian did not tell investors that in May 2019, the government severely

narrowed the geographic scope of the Company’s lending license. This substantially limited the

amount of loans that Qudian could make in its core loan book.

       65.     Third, Qudian misrepresented Open Platform as a promising new business that

would add to the Company’s core loan book. This was false because Open Platform was started

to address the regulatory problems with Qudian’s core loan book and was actually taking the best

borrowers away from the core loan book.

               1.     Qudian Violated Circular 141’s Prohibition on Outsourcing Credit
                      Assessments

       66.     The loans that Qudian made through other financial institutions—including its

off-balance sheet loan facilitation business and on-balance sheet loans that were funded by other



                                                20
       Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 24 of 114




financial institutions—violated existing regulations. Qudian acknowledged in its 2018 Annual

Report that under Circular 141, “[a] bank may not outsource its core business functions, such as

credit assessment and risk management, to third parties.”

       67.      Qudian claimed that it complied with this regulation in its loan facilitation

business because even though it would refer to “banks qualified credit applications from

borrowers, including our assessment of their credit profiles and our suggested credit limits,” the

banks would “then review the credit applications independently in accordance with their credit

assessment standards and approve credit for drawdown.”

       68.      Qudian also touted its “rigorous credit assessment model and robust risk

management system” that it used in all parts of its core loan book. This system used artificial

intelligence and machine learning on Qudian’s voluminous set of borrower data, and included

177 employees on Qudian’s risk management team in 2018, “[t]o maintain healthy credit

performance.”

       69.      CW 4—a former employee who directly assisted Defendant Luo, communicated

with him on a daily basis, and worked with Qudian’s funding partners from early 2018 until the

summer of 2018—explained that many of the banks that Qudian did business with were actually

outsourcing the credit assessment function to Qudian. This witness explained that already in

2018, Qudian and the financial institutions that provided it with funding were aware of the

prohibition on Qudian conducting credit assessments for these funding partners. The witness also

described how certain financial institutions that “had a good relationship with the local

regulator” would rely on Qudian’s risk assessment rather than conducting their own independent

risk assessment after receiving Qudian’s initial review. In other words, CW 4 confirmed that it




                                               21
       Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 25 of 114




was common for Qudian to violate Circular 141’s prohibition on having financial institutions

outsource their credit assessments to Qudian.

       70.     In addition, CW 4 explained that the prohibition on outsourcing credit

assessments made it difficult for Qudian to get funds from financial institutions. But Qudian “did

not disclose [these] operational difficulties, so you couldn’t see them from the outside. It doesn’t

mean they did not have them.”

               2.       Qudian Was Subject to Strict Licensing Regulations

       71.     Qudian assured investors that it had the proper licenses to be making loans itself,

particularly with its own capital. For example, it referred in its 2018 Annual Report to certain of

its subsidiaries having a “microloan license” and referred to the trusts that the Company used to

make certain of its loan as having “been licensed by financial regulatory authorities to lend.”

       72.     Unbeknownst to investors, the risk that Qudian’s microlending licenses would be

restricted came to pass during the Class Period. At the start of the Class Period, Qudian had two

online microlending licenses, which were associated with Fuzhou Gaoxin District Qufenqi

Microlending Co. Ltd. (抚州高新区趣分期小额贷款有限公司, founded on May 19, 2016) and

Ganzhou Happy Life Online Microlending Co. Ltd. (赣州快乐生活网络小额贷款有限公司,

founded on December 14, 2016). In May 2019, the government downgraded the scope of

business that Qufenqi Microlending could engage in so that its lending license was narrowed

from not having any geographic restriction to being just a regional microlending license. This

severely restricted Qudian to making microloans within the limits of Ganzhou district and

surrounding counties.

       73.     Defendants did not disclose this development at the time, which substantially

narrowed the amount of loans that Qudian was able to make itself. This information was not



                                                22
        Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 26 of 114




publicly reported until May 11, 2020, when it was revealed by Beijing News because the

publication was reporting on a meeting that the Ganzhou Finance Office had that month (in May

2020) with companies that had microlending licenses.7 Caijing Online reported the next day that

“in May 2019, Qufenqi Microlending changed its business scope from ‘offering online

microlending services and debt assignment services through internet platforms” to “offering

microloan services in Gaoxin District, Fuzhou and its surrounding counties.’ That is to say, the

two online microlending licenses held by Qudian have been reduced to one. [Qudian’s] loan

leverage ratio will be restricted. The value of the loans on its balance sheet will [also] be

adjusted.”8

        74.    These articles also reported that as a result of these new restrictions, because

Qudian would no longer be able to make the same amount of loans that it was making before, on

July 29, 2019, Qufenqi Microlending reduced its registered capital by 90%, from 1 billion yuan

to 100 million yuan. Defendants also did not disclose these developments at the time. But they

had a significant impact on Qudian’s core loan book. Qudian’s “financing income” from its

on-balance sheet transactions—which includes the type of transactions that were affected by this

change—steadily decreased over the course of 2019 from approximately RMB 1 billion in the

second quarter (when these restrictions were first imposed), to RMB 800 million in the third

quarter, to RMB 700 million in the fourth quarter. Furthermore, while Qudian did not disclose

the amount of transactions by quarter, for 2019 as a whole, its total on-balance sheet transactions

declined significantly from approximately RMB 37 billion in 2018 to just RMB 22.8 billion in

2019.


7
   The Beijing News, “Ganzhou Microlending Supervision Has a New Trend; Qufenqi
Microlending is No Longer an Online Microlender,” 11 May 2019.
8
  Caijing Online, “Qudian’s Two Online Microlending Licenses Are Reduced to One; Loans On
Balance Sheet Will be Restricted,” 12 May 2020.


                                                23
       Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 27 of 114




               3.     Regulatory Issues With Qudian’s Core Loan Book Decreased The
                      Amount of Funding Available to the Company

       75.     All of these regulatory problems made Qudian deeply worried about the viability

of its core loan book. Former employees confirm this concern. For example, a former

management trainee at Qudian from January 2018 to June 2019 who worked on multiple projects

outside of Qudian’s core loan book (including Dabai Auto) and was involved in hiring in the

human resources department for several months (“CW 5”), explained that Qudian developed

many new businesses because the “cash loan business was affected by government regulations.

They were afraid that regulatory changes would destroy the whole business, so they needed to

have some backup plans.”

       76.     In addition, CW 4, who communicated with Defendant Luo on a daily basis and

worked with Qudian’s funding partners, similarly explained that these regulatory concerns were

one of the reasons that Qudian was constantly trying to start new businesses outside of its core

loan book. CW 4 stated that Qudian was “looking for new ways to generate income. The

business has declined to the lowest possible [level] by just relying on cash loans. The regulations

of cash loan and P2P businesses are becoming increasingly strict.” Moreover, former colleagues

that worked on Open Platform told CW 4 that the financial institutions that provided Qudian’s

funding were reluctant to work with Qudian because of regulatory concerns with an intermediary

such as Qudian guaranteeing loans (as Qudian did in its core loan book but not in Open

Platform).

       77.     CW 4 explained that all of these regulatory issues resulted in “[m]any funding

partners [that] did not want to conduct personal cash loan business, so it was hard to get their

funds. Some of them stopped the partnership because they did not want to report their personal

cash loan projects to the banking regulatory commission. This put a lot of pressure on Qudian in



                                                24
       Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 28 of 114




terms of securing funding.” In particular, “[m]any trusts and some small banks had stopped

cooperating with Qudian” during this witness’s time at the Company in 2018. “There was a lot

of pressure in funding.”

               4.     Defendants Falsely Described Qudian’s Core Loan Book as
                      Compliant With Regulations

       78.     Defendants repeatedly assured investors during the Class Period that Qudian was

compliant with online lending regulations. For example, when discussing Qudian’s results for the

fourth quarter and full year of 2018, Defendant Yeung emphasized “our current regulatory

compliant and stable operating structure.”

       79.     Qudian also included slides in its Management Presentations throughout the Class

Period that described the Company as compliant with applicable regulations. For example, its

presentation for the second quarter of 2019 contained the following slide declaring that

“Regulatory Compliant is Embedded in Our DNA,” which described “key regulatory

developments” such as Circular 141 and Qudian’s key “compliance undertakings”:




                                              25
       Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 29 of 114




       80.     Defendants falsely portrayed Qudian as being in compliance with all applicable

regulations, even though the Company was violating Circular 141 by improperly conducting

credit assessments for other financial institutions and it had its lending license severely restricted

in May 2019.

       81.     In sum, Defendants misrepresented Qudian’s core loan book as compliant with

regulations and central to Qudian’s performance, while failing to disclose that Qudian 1 –

improperly conducted credit assessments on behalf of other financial institutions, in violation of

Circular 141; 2 – was stripped of its key lending license in May 2019; and 3 – started Open

Platform not because it would add to Qudian’s core loan book, but rather, in order to address the




                                                 26
       Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 30 of 114




regulatory problems with the Company’s core loan book. The following sections describe how

Defendants misrepresented the connection between Qudian’s core loan book and Open Platform.

       D.      Qudian’s Open Platform Business

       82.     When Qudian announced its results for the first quarter of 2019, it stated it was

“investing in our open-platform initiative launched in the third quarter of 2018 to drive additional

profit growth.” Qudian explained in its 2018 Annual Report that Open Platform:

                [O]ffers our large user base with more choices to satisfy their financial needs,
                while incurring no material cost of operations and no credit risk for us. For users
                that do not meet our credit requirements, we provide recommendations of
                financial products that are offered by financial service providers that participate
                on our platform. The relevant financial service providers perform independent
                credit assessment of users and make the ultimate credit decisions. We typically
                charge such financial service providers for lead generation on a cost-per-click
                basis. On the other hand, for users with better credit profiles that are applying for
                large loan amounts that exceed the limit permitted under our policy, we refer
                their applications to our institutional funding partners. We do not bear credit risk
                and receive commissions from our institutional funding partners for such
                referrals.

       83.     A financial analyst at Qudian from October 2016 to September 2018 (“CW 6”)

described Open Platform as being Defendant Yeung’s idea.

       84.     Qudian portrayed Open Platform’s results at the beginning of the Class Period as

providing the next source of growth that the Company needed after the loss of business from Ant

Financial and the failure of its other projects (such as the Dabai Auto business). At the end of

2018, Qudian had 71.8 million registered users but only 5.3 million outstanding borrowers.

Defendants told investors that Open Platform would enable Qudian to achieve its stated goal of

profiting from its tens of millions of registered users that were not taking out loans.

       85.     In reality, however, Qudian developed Open Platform to address its serious

regulatory concerns with its core loan business. Qudian also did not accurately describe how

Open Platform and the core loan book were in competition with each other because Open



                                                 27
          Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 31 of 114




Platform was taking the highest-quality borrowers from the core loan book.             Rather than

accessing Qudian’s tens of millions of inactive users, Open Platform was actually limited to the

much smaller set of the highest-quality borrowers from Qudian’s core loan book. This made the

financial results that Qudian reported for the core loan book and Open Platform highly

misleading. These results did not truly reflect the simultaneous growth of both the core loan book

and Open Platform. Really, this performance was a direct result of Qudian lowering the lending

standards in its core loan book to compensate for its loss of the best borrowers to Open Platform.

          86.   When Defendant Luo discussed Qudian’s results from the fourth quarter and full

year 2018, on March 19, 2019, he described Open Platform as supporting the Company’s

“earnings outlook through activations in our existing user base” and as a business that would

“deliver[] long-term growth for our shareholders.”

          87.   Analysts took note of Qudian’s new Open Platform business. For example, on

March 19, 2019, Deutsche Bank raised its target price for the Company’s shares by 13% to $6

per ADS. Deutsche Bank noted that one of Qudian’s fourth quarter highlights was that “it started

traffic referral to other online lenders as well as traditional FIs with Rmb30mn revenue recorded

in 4Q18. Management said referral fee could be 10%-12% of loan balance without taking any

risks.”

          88.   Similarly, when Qudian reported its results for the first quarter of 2019, on May

20, 2019, Defendant Luo stated, “We’re pleased to report another record quarter.” He described

the Company’s strategy as pursuing the dual goals of being “focused on growing our loan book

steadily looking for exceptional risk-adjusted profits, while investing in our open-platform

initiative launched in the third quarter of 2018 to drive additional profit growth.” He specifically

touted the potential of Open Platform by describing it as “already showing strong profit




                                                28
       Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 32 of 114




potential, generating RMB158.7 million in revenue for the first quarter with little marginal

operational cost and zero credit cost.”

       89.     Defendant Yeung stated on this call that “Open platform marks the most exciting

part of our Company’s future and have proved early success with two strong quarters of results

on a fantastic growth trend.” He also touted the Company’s loan book business as showing

“continue[d] robust growth.” Defendant Luo stated that “regarding growth for the rest of the year

a lot of it will come from the loan balance growth in the coming quarters, some new user growth,

but I think the most exciting part is the open platform initiative.”

       90.     At this point, analysts were further assured that Open Platform was providing

Qudian with its next leg of growth from a different set of borrowers that were not already using

the Company’s core loan book. They relied on Defendants’ assurances that the Company was

growing Open Platform alongside continued growth in the Company’s core loan book. On May

21, 2019, in a note titled “Robust 1Q19 reinforces FY guidance; open-platforms gaining

momentum,” Credit Suisse maintained its Outperform rating based on its assessment that “asset-

light transaction referral business model has low marginal operational cost and zero credit risk,

and is one of the growth priorities for QD going forward. It should become an important revenue

growth driver, if QD successfully monetizes the potential user base.”

       91.     Defendants touted Open Platform as a supposedly great new line of business

alongside Qudian’s legacy loan book business for as long as they could get away with doing so.

This was consistent with how they described past longshot projects—such as Dabai Auto—that

inevitably failed. It also bought Defendants more time to continue trying to find a new avenue of

growth.




                                                 29
        Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 33 of 114




        92.      Defendants did not merely describe Open Platform in overly optimistic terms;

rather, they grossly misrepresented the role that Open Platform played in the Company’s

business.     Open Platform was very similar to Qudian’s pre-existing off-balance sheet loan

facilitation business, which also facilitated loans directly between Qudian’s users and third-party

financial institutions. Qudian’s reason for shifting to Open Platform was actually that it was

more compliant with China’s strict online lending regulations, not that it presented a promising

new avenue of growth separate from the core loan book. But rather than explaining the

Company’s true reason for its shift to Open Platform, Defendants described Open Platform as a

great new business opportunity that would provide Qudian with its long-sought-after next leg of

rapid growth alongside continued growth in its core loan book.

        93.      As the following image from Qudian’s March 18, 2019 Management Presentation

shows, Qudian represented Open Platform as providing the Company with the ability to attain

additional “growth beyond [the core] loan book” from Qudian’s “massive dormant user base” of

approximately 65 million registered users who were not currently borrowing from the core loan

book:




                                                30
       Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 34 of 114




       94.     Qudian continued perpetuating this narrative in its subsequent Management

Presentations during the Class Period. For example, its presentation for the first quarter of 2019

continued to present Open Platform as providing growth beyond the core loan book and added a

slide presenting the core loan book as expanding “at Stable and Healthy Leverage”:




                                               31
       Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 35 of 114




       95.    Former employees of Qudian consistently explain that Open Platform was

substantially the same as Qudian’s legacy loan facilitation business, and the Company hyped

Open Platform as a new business initiative for public relations purposes. Open Platform might

have alleviated Defendants’ regulatory concerns, but it could not ever (and did not) provide a

novel avenue for growth in addition to the core loan book.

       96.    For example, CW 4 explained that Open Platform is “just a PR story[, but i]t did

not change Qudian’s practice,” because “Qudian also facilitated loans before it had Open

Platform. By shifting to Open Platform it probably wanted to create a story. In the past, people

didn’t know it was doing loan facilitation and might worry that its cash loan business would be




                                               32
       Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 36 of 114




banned in the future. With Open Platform it created a more positive image. It also made itself

sound more like a technology-driven platform. So I think it was more like a PR story.” CW 4

also explained that many of Qudian’s funding partners stopped doing business with the Company

because of regulatory concerns with the Company’s core loan business, as described above. (See

supra ¶¶ 76-77).

       97.    This testimony highlights how regulatory pressure posed the dual threat of 1 –

forcing the core loan book to close because of its violations of existing regulations and 2 –

making less funding available to Qudian because the financial institutions that Qudian relied on

stopped doing business with Qudian because of these regulatory concerns.

       98.    Similarly, CW 1 worked for Qudian’s loan business until CW 1 left the Company

in May 2019. CW 1 described Open Platform as substantially the same as Qudian’s prior loan

business and stated that Qudian described Open Platform as a new line of business “[f]or

compliance reasons.” CW 1 explained that part of Qudian’s prior loan business was “renamed as

Open Platform” around the time that CW 1 left the Company in May 2019. (Consistent with this

observation, the first time that Qudian used the term Open Platform was when it announced its

2018 results on March 18, 2019.) In addition, CW 1 explained that because of Circular 141,

which came out in 2017, Qudian could no longer give loans itself the way that it had previously

and the old loan business therefore “could no longer be continued.”

       99.    Furthermore, CW 7, a business manager at Qudian from July 2017 to June 2019,

explained that Qudian tried so many new business lines outside of its core loan book because of

the Company’s understanding that the core loan book ran afoul of government regulations and

need to be shut down entirely.




                                               33
       Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 37 of 114




       100.    CW 7 also explained how Open Platform took business away from Qudian’s core

loan book. This witness stated that while Open Platform “made much profit in the short term, in

the long term, it was just using up its own customers.” CW 7 elaborated that Open Platform

relied on old customers from Qudian’s core loan book and “[i]t basically reduced the lifecycle of

its customers” by offering them higher loan balances.

       101.    In addition, a former employee who worked as a public relations specialist at

Qudian from November 2017 to March 2020 (“CW 8”), explained that Open Platform was not a

“new product,” but rather, “only became more important” in late 2018. CW 8 described the

difference between Open Platform and Qudian’s prior loan facilitation business as being focused

on regulatory concerns because “[b]efore the government regulation,” loan facilitation

companies such as Qudian “normally provided guarantee, but the later Open Platform did not.

That’s the difference.”

       E.      Open Platform Was in Direct Competition With the Core Loan Book for
               Qudian’s Best Borrowers

       102.    Defendants misrepresented how Open Platform compared to Qudian’s core loan

book business. Even before Open Platform, Qudian was already facilitating loans directly

between borrowers and financial institutions with the Company’s off-balance sheet portfolio. In

2018, 36.1% of the loans that Qudian funded (totaling approximately RMB 20.9 billion) were

from these off-balance sheet transactions.

               1.     Qudian Shifted Its Best Borrowers From the Core Loan Book to Open
                      Platform

       103.    Both Open Platform and Qudian’s prior off-balance sheet loan facilitation

business would refer borrowers to financial institutions that would lend directly to the borrowers.

The main difference between Open Platform and Qudian’s loan facilitation business was that

Qudian would guarantee the direct off-balance sheet loans that it facilitated, but would not


                                                34
          Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 38 of 114




guarantee its Open Platform loans. This made Open Platform more compliant with China’s strict

rules prohibiting loan facilitators such as Qudian from guaranteeing loans that it arranges for

other financial institutions.

          104.   Because the financial institutions that Qudian did business with were now

guaranteeing the risk of default in Open Platform, they demanded that only Qudian’s

highest-quality borrowers could participate. Defendants did not disclose until later that the

borrowers that Qudian shifted to Open Platform were the highest quality, most credit-worthy

borrowers that it had in its pool of registered users. (See infra Section IV.I.2). This meant that

not only was Open Platform taking business volume away from Qudian’s core loan book, it was

taking away the highest quality borrowers. The borrowers that were left for Qudian’s core loan

book were therefore of lower quality and more likely to default on their loans.

          105.   Instead of telling investors that Open Platform took Qudian’s best borrowers

away from the core loan book, the Company chose to relax its lending standards in the core loan

book. This gave the core loan book the façade of growth, but hid the fact that these results were

supported by borrowers that did not meet Qudian’s lending standards and therefore set the core

loan book up for failure.

          106.   Qudian finally admitted that Open Platform took its best borrowers after its core

loan book started to collapse in the third quarter of 2019. For example, Yeung admitted on

Qudian’s November 25, 2019 call that it held to address its poor results, that Open Platform is “a

better business model” that focuses on the “highest-quality borrowers” and the “best-quality

users.”




                                                35
       Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 39 of 114




               2.      Qudian Lowered Credit Standards in Its Core Loan Book to Cover
                       for Diverting its Best Borrowers to Open Platform

       107.    Qudian also lowered its lending standards in the core loan book to try to boost its

growth following the loss of business from Ant Financial in August 2018. A former Qudian

employee, a public relations manager at Qudian from December 2017 to October 2019 (“CW

9”), confirmed that when Ant Financial ended its partnership with Qudian, and the Company

therefore no longer had the benefit of Alipay’s user traffic, this loss “definitely affected

[Qudian’s] business.” CW 9 also explained that Qudian’s lowering its lending standards to

address this problem would worsen “the delinquency situation.”

       108.    Qudian tried to pass its lowering of credit standards off as what it called its

“Credit Trial Program.” This program entailed Qudian making loans in its core business to

riskier borrowers that were not approved under Qudian’s traditional risk assessment. In other

words, Qudian simply lowered its credit standards to allow for riskier borrowers. This enabled

Qudian to portray its core loan book as continuing to grow alongside Open Platform. In reality,

however, Qudian was populating its legacy business with much riskier loans that would have a

much higher rate of default.

       109.    For example, for the first quarter of 2019, Defendant Yeung touted the

Company’s loan book as growing “by 91.8% year-on-year, demonstrating overwhelming user

demand and ample institutional funding.” But that growth was achieved only by relaxing

Qudian’s credit standards and making loans to much-riskier borrowers.

       110.    Even though Qudian started its Credit Trial Program in the third quarter of 2018,

it did not disclose its existence until a year later, when the Company disclosed its results for the

second quarter of 2019 on August 16, 2019. Defendant Yeung explained that “we started to

conduct credit trials in the third quarter of 2018 by extending credit to cohorts of non-core



                                                36
       Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 40 of 114




borrowers identified by our AI base algorithms, which may not have met our strictest credit

standards.” This is how Qudian was able to fulfill its earlier promise of “continuing the

activation of our dormant user base.” At this point, however, Defendants were highly

circumspect about the extent to which the Company chose to degrade the credit quality of its

core loan book in order to obscure the other problems with that business. Yeung said, “I cannot

give you the specifics of the so-called user profile [in the Credit Trial Program] because that is a

highly trade secret, what we’re doing.”

       111.    While Yeung noted that “we’ve essentially added 700,000 outstanding borrowers

in one single quarter from Q1 to now Q2,” he did not disclose what portion of those new

borrowers came from the Credit Trial Program. Indeed, on the conference call for the second

quarter of 2019, Yeung stated that “the outstanding borrower base from [the Credit Trial

Program] on the loan book side increased by 12% to reach 6 million in one single quarter.” But,

as Qudian disclosed in its press release for that quarter, that 12% increase (from 5.4 million

outstanding borrowers in the first quarter of 2019 to 6.1 million in the second quarter) was for

both Qudian’s core loan book (only an unknown portion of which was for the Credit Trial

Program) and for the “transaction referral business” (i.e., Open Platform). Defendants thus led

investors to believe that loans from the Credit Trial Program comprised a significantly lower

portion than the 20% that Defendants finally disclosed after the disastrous third quarter of 2019.

       112.    Moreover, when Defendants finally disclosed the existence of the Credit Trial

Program in August 2019, a year after it began, they falsely minimized it as a small program that

was equivalent to a marketing expense used to acquire new borrowers. Yeung explained on the

earnings call discussed in the prior paragraph that the Company had been “conservative” with its

credit standards and the Credit Trial Program made sense because “[l]ogically speaking the




                                                37
       Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 41 of 114




default rate cannot be 50%.” He described the program as limited to loans that were even smaller

than the Company’s usual size, restricted to “RMB500 or RMB1,000 ticket sizes, and these

would be much more blind-sided testing. And we’re able to absorb these provision costs because

we have such large net income that can support us to do so.”

       113.    Yeung also explained on the second quarter 2019 earnings call that “we are

proactively doing this so called [profit and loss] marketing method. And if we were to take out

the [profit and loss] for marketing purpose. I think the delinquency rate on some of the back

calculations we’ve done would have [decreased substantially to have] been just around 3.7% on

M1+. And then just around 2.1% on the M6 charge-off. So pretty much stable like before. That's

kind of how we think about it.” He characterized loans in the Credit Trial Program as “really for

sales and marketing purpose.”

       114.    Defendant Yeung also referenced on this call Defendant Luo’s description of the

Credit Trial Program and explained that “approximately RMB500 million was provisioned in the

quarter to bring on more outstanding borrowers” through the program. This 500 million yuan is

what Qudian accounted for in the second quarter of 2019 as a “provision for receivables” for its

entire core loan book, not just the Credit Trial Program.

       115.    This grossly understated the portion of Qudian’s borrower base that the Company

accepted under lower credit standards since late 2018 and the extent of the credit losses that these

relaxed credit standards risked. Companies can control “sales and marketing” expenses by

deciding exactly how much to spend on them. In contrast, and unbeknownst to investors,

Qudian’s relaxing of its credit standards during the Class Period would cause the Company to

lose billions of yuan from the third quarter of 2019 through the beginning of 2020—far more

than Defendants told investors that the Company had allocated to the Credit Trial Program.




                                                38
       Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 42 of 114




Qudian allocated approximately 2.4 billion yuan to credit losses in the third and fourth quarters

of 2019.9 This was almost five time more than the 500 million yuan that Defendants had told

investors that they were allocating to credit losses.

       116.      Qudian finally admitted after these problems began to materialize in the third

quarter of 2019 that 20% of the loans in the Company’s core loan book were part of the Credit

Trial Program. Moreover, even this figure understated the extent to which Qudian had lowered

its lending standards earlier in the Class Period because when Defendants gave this information

on November 18, 2019, they stated that Qudian had stopped issuing new loans under the Credit

Trial Program.

       117.      Moreover, Defendants continued to misrepresent the true nature of Open Platform

and the Company’s inability to continue to grow its core loan book alongside Open Platform. For

example, the quality of Qudian’s core loan book was impacted not just by the Company’s

lowering its credit standards, but by the best borrowers being diverted to Open Platform. Even if

Qudian had not relaxed its lending standards, the borrowers that the core loan book received

from Qudian’s set of approved borrowers came from the lower end of that pool because Open

Platform was taking away the top tier of approved borrowers.

       118.      CW 1, who was a manager in Qudian’s loan business until May 2019, had not

heard of the Credit Trial Program, but explained that it was common practice for Qudian to

lower “credit standards right before filing their financial reports so that they can raise the total

loan amount and consequently reduce the delinquency rates.”




9
  This 2.4 billion yuan includes the Qudian’s “changes in guarantee liabilities and risk assurance
liabilities” and its “Provision for receivables and other assets” in the third and fourth quarters of
2019. These figures totaled approximately 1 billion yuan in the third quarter of 2019 and
approximately 1.4 billion yuan in the fourth quarter.


                                                 39
       Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 43 of 114




       F.      Defendants Made Several Types of False and Misleading Statements
               Concerning the Relationship Between Open Platform and the Core Loan
               Book

       119.    Defendants made several categories of false and misleading statements as part of

their effort to portray Open Platform as Qudian’s long-sought engine of growth alongside the

Company’s core loan book. They misrepresented (1) Qudian’s true reason for implementing

Open Platform, which was to alleviate regulatory violations associated with Qudian’s core loan

book, rather than to create a substantially new line of business; (2) the fact that Open Platform

took the best borrowers from Qudian’s core loan book; and (3) that the revenue from Qudian’s

core loan book was the result of the Company lowering its credit standards so much that at least

20% of the core loan book was comprised of borrowers that did not meet Qudian’s credit

standards. Defendants’ specific false and misleading statements will be described in further

detail in Section V below.

               1.      Defendants Misrepresented The Reason Why Qudian Developed
                       Open Platform

       120.    Defendants falsely portrayed Open Platform as a great new business initiative that

was providing Qudian with substantial growth while the Company continued to grow its core

loan book alongside Open Platform.

       121.    For example, when discussing Qudian’s results from the first quarter of 2019,

Defendant Yeung stated on this call that “Open platform marks the most exciting part of our

Company’s future and have proved early success with two strong quarters of results on a

fantastic growth trend.”     He also touted the Company’s loan book business as showing

“continue[d] robust growth.” Similarly, Defendant Luo stated that “regarding growth for the rest

of the year a lot of it will come from the loan balance growth in the coming quarters, some new

user growth, but I think the most exciting part is the open platform initiative.”



                                                 40
       Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 44 of 114




       122.    Defendants also falsely described Qudian’s core loan book as compliant with

regulations. For example, when discussing Qudian’s results for the fourth quarter and full year of

2018, Defendant Yeung assured investors of “our current regulatory compliant and stable

operating structure.”

       123.    Similarly, Defendant Yeung explained the Company’s raising of its financial

guidance on its call for the second quarter of 2019 by stating that “[s]ince 2019, we have made

effective efforts to address evolving regulation and partnership landscapes, and our share price

performance has performed well to reflect the more positive sentiment. With solid second

quarter results driven by strong momentum in our open platform initiative and better-than-

expected loan book growth, we have raised our original guidance of RMB3.5 billion by 28.6%

to RMB4.5 billion on a non-GAAP net income basis. And our second quarter earnings have

again exceeded the Street consensus by 32.7%.”

       124.    These statements were false and misleading because Qudian’s true reason for

developing Open Platform was that its core lending business ran afoul of China’s strict online

lending regulations and risked being shut-down because 1 – Qudian improperly conducted credit

assessments for other financial institutions; 2 – the government severely restricted the amount of

loans that Qudian could make when it substantially narrowed the geographic scope of Qudian’s

lending license in May 2019; 3 – Qudian was losing its funding sources for its core loan book

because other financial institutions were concerned about the regulatory problems with the core

loan book. Defendants did not view Open Platform as an additional product that generated

revenue on top of Qudian’s core loan book, but rather, as a revised business model that would

allow Qudian to conduct its loan business in a regulatory compliant manner. In fact, Defendants

actually planned to shift Qudian’s entire loan business to Open Platform.




                                               41
       Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 45 of 114




               2.      Defendants Misrepresented the Fact That Open Platform Took the
                       Best Borrowers from Qudian’s Core Loan Book

       125.    Qudian portrayed Open Platform as serving a different set of borrowers “beyond”

the borrowers that were already approved to access the core loan book. For example, Qudian’s

March 18, 2019 Management Presentation discussed above (see supra ¶ 93), represented Open

Platform as providing the Company with the ability to attain additional “growth beyond [the

core] loan book” from Qudian’s “massive dormant user base” of approximately 65 million

registered users who were not currently borrowing from the core loan book. In reality, however,

Open Platform was drawing on the much-smaller-subset of the best borrowers from Qudian’s

smaller pool of approved borrowers.

       126.    Defendants did not disclose until later that the borrowers that Qudian shifted to

Open Platform were the highest quality, most credit-worthy borrowers that it had in its pool of

approved borrowers . This meant that not only was Open Platform taking business volume away

from Qudian’s core loan book, it was taking away the highest quality borrowers. The borrowers

that were left for Qudian’s core loan book were therefore of lower quality and more likely to

default on their loans. (See infra Section IV.I.2). .

       127.    Unbeknownst to investors and contrary to Defendants’ representations, rather than

being a promising new business line, Open Platform merely shifted Qudian’s best borrowers to a

more regulatory compliant business model.

               3.      Defendants Misrepresented that Qudian Lowered its Lending
                       Standards in the Core Loan Book

       128.    Qudian attained approximately RMB 2.5 billion in non-GAAP net income in

2018. The Company announced on December 13, 2018 that it expected its total non-GAAP net

income for the full year of 2019 to be greater than RMB3.5 billion. As the Class Period

proceeded, Defendants falsely assured investors that Qudian was on pace to achieve (and


                                                  42
       Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 46 of 114




surpass) these results based on the results that it had already achieved in 2019 in both the core

loan book and Open Platform.

       129.    For example, for the first quarter of 2019, Qudian reported on May 20, 2019,

approximately 1.65 billion yuan in revenue from its core lending business and approximately 160

million in revenue from Open Platform. This reflected a seemingly exceptional increase in

revenue from the core loan book as compared to the prior year and quarter. (See supra ¶¶ 55-57).

It appeared to show that Qudian was increasing its core loan book revenue while simultaneously

adding an entirely new source of revenue in Open Platform.

       130.    In the press release for these first quarter 2019 results, Defendant Luo touted

Qudian’s “record [first] quarter.” In addition, Defendant Yeung explained that this ostensibly

great performance was “a result of successfully growing our loan balance while managing risk

appropriately,” with the loan book growing 91.2% year-on-year, and Open Platform “already

showing strong profit potential, generating RMB158.7 million in revenue for the first quarter

with little marginal operational cost and zero credit cost.”

       131.    On the earnings call for the First Quarter of 2019, Defendant Luo stated that “a

lot” of the Company’s “growth for the rest of the year” would “come from the loan balance

growth in the coming quarters [and] some new user growth” in the Company’s core loan book, in

addition to Open Platform.

       132.    Defendants consistently described its approach to risk in its core loan book as

“conservative.” For example, Defendant Luo stated on the March 18, 2019 earnings call for the

fourth quarter of 2018 that “[f]or the year, as a result of our commitment in delivering risk

adjusted return and conservative risk management approach, our asset quality was kept within

our target levels. During 2018, we made several calculated management decisions to make sure




                                                 43
       Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 47 of 114




asset quality was sustainable. First, we remained selective in serving new users in light of

increased delinquency and elevated credit risk in the industry during early 2018.”

       133.    Similarly, on the May 20, 2019 earnings call for the first quarter of 2019,

Defendant Yeung represented on this call that the purpose of Open Platforn was to “grow beyond

our loan book, right? because there’s only so much risk appetite that this company is willing to

take. And we had been overall quite conservative” in the core loan book.

       134.    Furthermore, Yeung even went so far as to say on this call that “[s]ince, we don't

underwrite the risk, we don’t really care whether the -- where the losses are” in Open Platform—

as opposed to the Company’s more conservative approach to risk in its core loan book.

       135.    Yeung also stated on this call that “the funding for sort of the core consumption

credit part is there. The users are there. So there should be no problem growing.” He also

described the loan book business as “continu[ing] robust growth.”

       136.    These statement were false. In order to cover for the loss of Qudian’s best

borrowers from its core loan book to Open Platform, as well as the problems that its core loan

business was already suffering, Qudian lowered its lending standards in its core loan book in late

2018 to the point at which at least 20% of the borrowers in the core loan book did not meet the

Company’s credit standards.

       G.      Defendants Unrealistically Raised Guidance in June 2019

       137.    As Defendants saw Open Platform grow in the first half of 2019 and they

continued to generate substantial revenue from the core loan book by lowering credit standards,

they raised guidance in order to convey to the market that the Company had finally found its

long-sought-after growth engine. On June 21, 2019, Defendant Luo stated:

               We are pleased to announce upwardly adjusted non-GAAP net income guidance
               for the full year based on encouraging trends in our business. Thanks to strong
               momentum in our open platform initiative, Qudian is generating a higher level of


                                               44
      Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 48 of 114




              no-risk, high margin incremental profits than we had anticipated. Additionally,
              given our sufficient funding and strong user demand, growth of our loan book is
              well ahead of our previously set targets, giving us strong confidence that we will
              meet our revised guidance. With the right growth strategy in place we are excited
              about Qudian’s ability to deliver value for our shareholders.

       138.   Luo therefore raised the Company’s total 2019 non-GAAP net income guidance

for 2019 from greater than RMB3.5 billion, as announced on December 13, 2018, to over

RMB4.5 billion.

       139.   CW 4 described Luo’s raising guidance despite the problems with Qudian’s

business as consistent with this witness’s impression of Luo based on CW 4’s daily interactions

with him. CW 4 observed that Luo “says random things” and that “[h]e just talks like that.” This

witness also relayed that former colleagues told CW 4 that they viewed the Company’s raised

guidance as “a very high forecast.” CW 2 similarly described this guidance raise as consistent

with the Company’s approach to “blind innovations” that were viewed internally as a joke.

       140.   Defendants repeated this story when they announced the results for the second

quarter on August 16, 2019. Qudian attributed its “solid second quarter results” to “strong

momentum in our open-platform initiative and better-than-expected loan book growth, we are

reaffirming our previously announced Non-GAAP net income guidance of RMB4.5 billion.”

       141.   On the Q2 2019 earnings call, Luo stated that “[l]ike we said in the past quarter,

we are committed and the focused on this consumer credit opportunity and both the loan book

and open platform approaches are making strong inroads with our massive proprietary app-

based user base.”

       142.   Defendant Yeung also based the Company’s performance on Open Platform

working in tandem with the Company’s core loan book. He assured that the Company was

“carefully managing” the core loan book’s “so-called trajectory so that we meet our guidance




                                              45
       Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 49 of 114




numbers carefully.”     He also explained that for the “really micro lending stuff,” Qudian’s

funding partners “still want to stick with a loan book business, that we provide a underwriting

service for” (i.e., by guaranteeing the risk of default).

        143.    Analysts took Defendants at their word that Qudian would be able to achieve its

guidance by continuing to focus on both its core loan book and Open Platform. For example,

after Qudian raised its 2019 guidance, Morgan Stanley wrote on June 24, 2019, in a report titled

“What to expect after upward revision to FY19 earnings guidance,” that the “company plans to

remain focused on the cash lending business with credit risks in 2019.”

        H.      Qudian’s Flawed Business Model Led to Its Poor Performance in the Second
                Half of 2019

        144.    When Qudian announced its results for the third quarter of 2019, on November

18, 2019, it reduced its full-year 2019 guidance—which it had just raised a few months earlier—

from RMB 4.5 to RMB4.0 billion.

        145.    Qudian’s financial results from the third quarter of 2019 show how starkly its

performance suffered. Qudian was foreseeably unable to grow its core loan book in the way that

it had earlier in 2019. The Company had only RMB 1.4 billion in revenue from its core loan

book (including approximately RMB 800 million in “financing income” from its on-balance

sheet loans and RMB 600 million in “loan facilitation income” from its off-balance loans). This

was a substantial decrease in revenue as compared to the prior quarter, when the Company had

approximately RMB 1.6 billion in revenue from its core loan book:




                                                  46
       Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 50 of 114




       146.    Qudian attributed its significant (approximately 17%) decline in its “financing

income,” as compared to the third quarter of 2018, to “a decrease in average on-balance sheet

loan balance.” This was a direct result of Qudian’s sending its highest-quality borrowers who

sought larger loan balances to Open Platform.

       147.    In addition, the Company’s “new active borrowers” decreased substantially, from

approximately 1.1 million people in the second quarter to under 700,000 in the third quarter.

This was a result of the Company abruptly halting the Credit Trial Program after suffering

devastating delinquencies because it had lowered credit standards. Qudian was therefore unable

to continue replacing the borrowers that it was shifting over to Open Platform with

poorer-quality borrowers in its core loan business.

       148.    In total, Qudian recorded approximately RMB 1 billion in expenses related to its

credit costs for poor-performing loans in just the third quarter, including operating costs and

expenses, guarantee liabilities, and risk assurance liabilities:10


10
  In particular, Qudian’s “Provision for Receivables”—which is the amount of losses that the
Company was allocating or overdue loans—increased “by 136.4% to RMB691.1 million
(US$96.7 million) from RMB292.4 million for the third quarter of 2018.” The Company
explained that “[t]he increase was primarily due to an increase in past-due on-balance sheet
outstanding principal receivables compared to the third quarter of 2018.” Qudian also booked
approximately RMB 330 million in new guarantee and risk assurance liabilities for the third
quarter of 2019. All of these amounts are attributable to Qudian’s core loan book rather than
Open Platform because Qudian did not guarantee the credit risk of loans in Open Platform.


                                                  47
        Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 51 of 114




----------




         149.   These skyrocketing credit costs were a natural consequence of 1 - the lower

quality of borrowers in the core loan book because of the Credit Trial Program and 2 - Open

Platform taking the top tier of approved borrowers. These losses were much worse than what

Qudian had disclosed when it described the Credit Trial Program the prior quarter. Defendants

stated in August 2019 that they were allocating RMB 500 million for losses for the entire core

loan book (not just the Credit Trial Program). Qudian was now allocating twice that amount to

overdue loans for just the third quarter of 2019. This RMB 1 billion in credit losses was even

more startling because Qudian’s revenue and total number of outstanding borrowers from the

core loan book fell as compared to the prior quarter. This means that Qudian suffered twice the

amount of losses on a smaller pool of loans.



                                               48
       Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 52 of 114




           150.   Delinquencies in the core loan book also rose substantially. Qudian disclosed after

the third quarter of 2019 that its D1 delinquency rate (which is the delinquency rate for all

overdue loans) in its core loan book rose from between 6% to 8% in the second quarter of 2019

to 12% by the time Qudian disclosed its third quarter results on November 18, 2019. In addition,

as Defendant Yeung explained on the earnings call for the third quarter, the D1 delinquency rate

for Open Platform in November 2019 was “significantly lower” than 10%. The following chart

from Qudian’s Management Presentation for the third quarter of 2019 shows its D1 delinquency

rates:11




11
   Yeung pointed out to an analyst that was confused by this chart that the lower line on the chart
showing a 10% delinquency rate in November 2019 shows the combined delinquency rate for the
core loan book and Open Platform together. He explained that the “Open [P]latform delinquency
rate is significantly lower.”


                                                  49
       Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 53 of 114




       151.    On the earnings call for the third quarter of 2019, Defendant Yeung said that he

was “not at liberty to disclose th[e] specific amount” of losses attributable to the Credit Trial

Program, but revealed that the Company had stopped the program. He stated that the Company’s

delinquency rate was “about 20% less” excluding the Credit Trial Program, “but we wouldn’t

disclose that number because I don't think it’s meaningful.”

       152.    Analysts were stunned by Qudian’s poor performance and attributed it to the

previously unknown problems in the Company’s core loan book. Macquarie Research observed

in a November 20, 2019 note titled “Time to Pay the Bills” that “Pinching the penny doesn’t

work. We believe [Qudian’s] strategy to fully exploit its existing user base has helped Qudian

double its loan book with 21% lower SG&A costs over the past year. . . . The rising D-1

delinquency trend suggests that what has been saved in SG&A [i.e., selling, general, and

administrative expense] could now be translated into credit costs.”

       153.    Other analysts were also disheartened by the poor performance of Qudian’s loan

book. For example, Nomura explained in a November 20, 2019 note that Qudian’s delinquency

rates were increasing, “reflecting the ongoing deterioration in asset quality.” Nomura also noted

the zero-sum nature of Qudian’s loan book being in tension with Open Platform, explaining that

“[w]e think the size of its loan book business will gradually decrease as the company is shifting

its focus towards the open-platform business. In fact, loan origination for its loan book business

was down by 25% q-q and the total outstanding loan balance for its loan book business was

down by 9% q-q for 3Q19.” Nomura drastically cut its target price for Qudian’s ADS by

approximately 35%, from $10 per ADS to only $6.51,

       154.    Similarly, in a November 18, 2019 note, Macquarie Research described Wall

Street’s surprise at Qudian’s downward guidance and noted that the Company’s “D-1



                                               50
       Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 54 of 114




delinquency rate, the early indicator of asset quality, rose to 10-11% in September from 8-9% in

June and broke the level of 12% in November.” Macquarie also viewed Open Platform’s success

as “unlikely sustainable.”

       155.    Then, in its November 20, 2019 note titled “Time to Pay the Bills,” described

above, Macquarie noted the unusually high delinquency rates in Qudian’s loan book, with a rate

of 12% in the third quarter for on-balance sheet loans (“with new delinquency formation rising to

33% in 3Q19”) and the problem “spill[ing] over to off-balance-sheet book, which is reflected in

falling take-rate and rising losses on guarantee liabilities.” Macquarie took the view that Qudian

would completely exit this failing business.

       156.    At this point, Qudian attempted to assuage the market about its future prospects.

When Qudian announced its results for the third quarter of 2019, Defendant Luo reassured

investors that “I very much look forward to continue to share with you the remarkable and

sustainable financial results and returns from our open platform initiative.” Yeung also assured

investors on this call that Qudian had the “strong conviction” that its rising delinquency rates

would stop in the first quarter of 2020 because the Company had halted the Credit Trial Program,

“and that quality will improve significantly into next year.” (See also infra ¶¶ 336-41).

       157.    Then, on November 25, 2019, after the market was extremely disappointed with

Qudian’s third quarter results, the Company held an emergency “Business Update Call” to try to

calm investor concerns. Yeung explained that “[w]e are perplexed, first of all, on how the

market reacted. We think it’s unreasonable . . . . [W]e are confident exceptional returns will be

delivered in our platform.”




                                                51
      Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 55 of 114




       158.   However, Qudian’s business faced continued risks that resulted from the

problems with its core loan book and Open Platform that Defendants had misrepresented

throughout the Class Period.

       159.   On January 16, 2020, Qudian announced that these risks materialized. That day,

Qudian issued a press release stating “that the Company withdraws its fiscal 2019 guidance and

will not issue guidance in the near term due to uncertainty related to the recent regulatory and

operating environment.” Qudian’s worsening performance in the fourth quarter of 2019—on top

of the surprisingly poor results that the Company had already announced for the prior quarter—

was a result of its misrepresenting to investors that the core loan book had continued to grow

alongside Open Platform while misrepresenting that Open Platform took the best borrowers from

the core loan book and the extent to which the Company lowered its credit standards in the core

loan book.

       160.   Qudian announced its full-year 2019 results on March 18, 2020. By all measures,

the Company’s results were awful. Its total revenue decreased by 25% from the third quarter of

2019. Each of the Company’s three sources of loan revenue—including from on-balance sheet,

off-balance sheet, and Open Platform—decreased substantially from the prior quarter (by

approximately 21%, 10% and 35%, respectively) and the delinquency rate of the Company’s

loans again rose significantly. Qudian earned only approximately RMB 157 million in

non-GAAP net income for the quarter, as compared to RMB 1.1 billion for the prior quarter.

       161.   The Company’s non-GAAP net income for 2019 was only RMB 3.4 billion for

2019 even though the Company had estimated as recently as November 2019 that it would earn

RMB 4 billion (even after the Company lowered its earlier guidance of RMB 4.5 billion).




                                              52
          Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 56 of 114




Qudian would have had to have earned approximately five times the net income that it did during

the fourth quarter to meet even that recently lowered guidance.

          162.   Qudian acknowledged on its earnings call for the fourth quarter of 2019, held on

March 18, 2020, that “[i]f you look at our fourth quarter number, if we single out the open

platform business, we are actually experiencing a loss for our loan book business.”

          163.   Moreover, the Company disclosed in its 2019 Annual Report (issued on April 27,

2020) how dramatically the delinquency rates of the Company’s loans had risen. The Company’s

press release for its fourth quarter and full year 2019 results stated that its D1 delinquency rate

had “risen to around 13% as of the end of the fourth quarter of 2019, from around 10% as of the

end of the previous quarter.” In addition, the “D1 delinquency rate doubled to 20% in February

2020 from approximately 10% for the third quarter of 2019.” Qudian stated in its 2019 Annual

Report that “[o]ur D1 delinquency rate was approximately 21% as of the end of the first quarter

of 2020, and we expect to record higher provision for receivables and other assets and changes in

guarantee liabilities and risk assurance liabilities for such quarter.” The Company expected “a

material loss in the first quarter of 2020.” Qudian ended up allocating an additional 1.8 billion

yuan to credit losses in the first quarter of 2020—on top of the 2.4 billion yuan that it had already

allocated in the third and fourth quarters of 2019. This stands in stark contrast to the Company’s

prior assurances that its delinquency rates would improve in the first quarter of 2020. (See supra

¶ 156).

          164.   In addition, when Qudian released its full-year 2019 results on March 18, 2020, it

announced that Defendant Yeung was resigning from his position as CFO “due to personal

reasons,” effective that day.




                                                 53
       Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 57 of 114




       I.      Defendants Finally Admitted the True Nature of Open Platform

       165.    When Qudian’s fraudulent scheme began to collapse in the third quarter of 2019,

Defendants finally acknowledged the true nature of Open Platform and how it was in

competition with Qudian’s core loan book.

       166.    The core loan book’s decline in revenue and sharp rise in delinquency rates

during this quarter were a materialization of the risk that Defendants set in place by secretly

lowering the Company’s credit standards to such a degree that at least 20% of its loan balance

was for borrowers that did not meet the Qudian’s credit standards. Defendants also admitted for

the first time the following additional aspects of its lending business that explained the

Company’s dramatic decline in performance in the third and fourth quarters of 2019.

               1.      Qudian’s Shift to Open Platform Was Motivated by Regulatory
                       Concerns With Qudian’s Core Loan Book

       167.    Defendants finally admitted when discussing Qudian’s third quarter of 2019 that

the true purpose of Open Platform was to have a more regulatory compliant business model.

Qudian needed to make this change to its business because its core loan book violated

government regulations against conducting credit assessments for other financial institutions, the

government severely restricted the scope of the Company’s lending license, and other regulatory

concerns posed a substantial threat to the viability of the core loan business.

       168.    Defendant Luo explained in the November 18, 2019 earnings release that “[i]n the

face of a complex and evolving regulatory framework over the past several years we have proven

our ability to lead and innovate, creating China’s leading regulatory compliant fintech company.

Our past efforts in full compliance with Circular 141, restrained use of micro lending license,

complete avoidance of P2P business model, 100% institutional funding base, disciplined

approach to collection and respect of our customers’ data privacy have all cumulated to our open



                                                 54
       Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 58 of 114




platform solution.” He described Open Platform as “likely to be the ultimate form of regulatory

compliant fintech in China.”

       169.    Defendant Luo made a substantially similar statement on the November 18, 2019,

conference call for the third quarter of 2019, adding that “[w]e take regulatory compliance the

number one priority” and that Open Platform is “very likely to be the ultimate form of regulatory

compliant fintech in China.”

       170.    In addition, on the conference call for the third quarter of 2019, Defendant Yeung

finally revealed that there were regulatory concerns motivating the shift to Open Platform. He

explained that Qudian was not “too interested in new forms of [lending] licenses” because “[w]e

found a better way, the way where we do open platform, where we allow licensed lenders, 100%

licensed lenders, to lend, we don't touch the loan from a lending perspective, but we just service

the loan. It’s probably the better way to conduct FinTech. And it just makes us sleep better at

night. It should make all of our shareholders sleep better at night over time. So that's our

direction to be a tech company.”

       171.    He also emphasized that “most importantly, most, most importantly, for us and all

my funding partners, [Open Platform] is the most regulatory compliant structure because there is

no third party involved in guaranteeing risk. Banks are doing exactly what they're supposed to

do, lend and put stuff on balance sheet.” This statement highlights Defendants’ dual concern that

regulatory pressure threatened the existence of Qudian’s core loan book because of compliance

concerns with its business model, and also because it prevented Qudian from obtaining the

funding that the Company needed from its funding partners in light of their concerns with

Qudian’s regulatory compliance.




                                               55
       Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 59 of 114




       172.    These regulatory concerns diverged drastically from Defendants’ prior description

of Open Platform as providing the next leg of growth that the Company had long sought to add

to its core loan book.

       173.    After the market reacted very negatively to Qudian’s revelations in the Third

quarter of 2019 of the true nature of Open Platform, the Company held an emergency conference

call on November 25, 2019 to address what Defendant Yeung described as “unreasonable

volatility in our ADR trading prices.” He said that the call was part of Qudian’s continuous effort

to be transparent” with investors.

       174.    Yeung explained on this call that the Company’s focus on Open Platform was

based on its “diligently interpreting regulatory directions,” which led the Company to conclude

that “the future of fintech in China is not about risk-taking. The existence of fintech is about

putting together technology to help license regulated [financial institutions] do what they are

supposed to do in the first place, namely, lending month and taking risk on it. We want to be

clear we do not take risk or provide any implicit guarantees on open platforms.”

       175.    He also explained that “[s]ince our inception in 2016, we have gone through

stages of business and regulatory compliance upgrades from license-based lending to loan

facilitation for financial institutions to now becoming a technology-based free driven platform.

We take regulatory compliance as the number one priority and [are] highly conservative on risk-

taking.” Yeung thus finally admitted that Qudian had “found a better way through open platform

to address the massive market opportunity from the emerging Chinese consumption credit.” This

statement acknowledged that rather than being a new line of business that would complement the

Company’s core loan book, Open Platform was a “regulatory compliance upgrade.”




                                                56
       Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 60 of 114




       176.    Yeung similarly explained on this November 25, 2019 call that “[w]e are

investing in the better business model and the technologies in a regulatory-compliant way to do

things for the long term.”

               2.      Open Platform Took the Best Borrowers from Qudian’s Core Loan
                       Book

       177.    Defendants also revealed after Qudian’s poor results for the third quarter of 2019

that Open Platform was in tension with its loan book business because it took the best,

highest-quality borrowers away from the core loan book.

       178.    On Qudian’s November 18, 2019 earnings call for the third quarter of 2019,

Defendant Yeung revealed that Open Platform was reserved for Qudian’s “higher quality

borrowers.” This was because now that the financial institutions that Qudian worked with would

be taking on the risk of default in Open Platform, “the economics only makes sense to my

funding partner if the loss rate is lower,” which required sending them Qudian’s highest-quality

borrowers. He acknowledged that the “open platform borrower numbers, as you can see, is

about 1 million. It is a subset of our total outstanding borrower base of 6.3 million. . . . [T]he

high quality customers were there” already, prior to Open Platform. He said Open Platform

“opened up a gold mine that was already in our ecosystem.”

       179.    Similarly, Yeung explained that Open Platform is “focused on the high-quality

borrowers. . . . [W]ith open platform, all of my good borrowers can now get access to the credit

enhancement, get to a more appropriate credit size than before. So that’s all it is, that’s all it is,

and these are the best quality borrowers.”

       180.    Open Platform’s focus on the highest-quality borrowers from the Qudian’s user

base directly contradicted Defendants’ prior descriptions of Open Platform drawing from the

larger pool of Qudian’s tens of millions of registered users. It also went against Defendants’ prior



                                                 57
       Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 61 of 114




descriptions of the core loan book’s conservative approach to growth alongside Open Platform.

Because the best borrowers from Qudian’s user base were being funneled to Open Platform, that

left a lower quality of borrowers for the Company’s core loan book. The only way that the core

loan book could continue to contribute to the Company’s revenue at the same levels as before

was for it to lower its credit standards, leading to substantially higher delinquencies.

       181.    Indeed, Qudian’s 6.3 million total outstanding borrowers in the third quarter of

2019—after Qudian halted its Credit Trial Program—reflected a meager 3.4% increase from the

prior quarter. Qudian told investors on its third quarter earnings call that 1 million of those

borrowers were from Open Platform. This means that 5.3 million were from the core loan book.

In the second quarter of 2019, Qudian disclosed that it had 6.1 million total outstanding

borrowers and (as it disclosed on its earnings call for the second quarter) 440,000 of those

borrowers were from Open Platform.          This shows that while Open Platform’s borrowers

increased in third quarter, the core loan book’s borrowers decreased substantially from

approximately 5.7 million in the second quarter to 5.3 million in the third quarter. Even if the

number of Open Platform borrowers was growing, that came at the expense of growth in

Qudian’s core loan book.

       182.    In addition, Yeung acknowledged on the Company’s emergency November 25,

2019 call to address investors’ concerns following the Company’s disastrous third quarter

results, that Qudian suffered from higher delinquency rates in the third quarter of 2019 due to the

Company’s prior “proactive customer activation efforts”—in other words, its having lowered its

credit standards in order to compensate for the problems in Qudian’s core loan book. Now—after

the third quarter of 2019—Qudian started to reveal the extent to which the Company relaxed its

credit standards. Yeung stated that the Credit Trial Program accounted for “about probably 20%




                                                 58
          Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 62 of 114




from each angle [of Qudian’s total loan balance] that are outstanding right now. So we did enjoy

a very large uptake in [borrowers from the Credit Trial Program].” This 20% rate was a much

higher proportion of Qudian’s loan balance than Defendants had previously tied to the Credit

Trial Program. (See supra ¶¶ 111-15).

          183.   Yeung also admitted on Qudian’s November 25, 2019 call that Open Platform is

“a better business model” that focuses on the “highest-quality borrowers” and the “best-quality

users.”

          184.   Moreover, Yeung responded to a question on this call concerning how the pool of

approved borrowers in Open Platform compares with the Company’s traditional loan book, by

admitting that Qudian had not explained this to the market previously. Yeung apologized to

investors, stating, “I’m sorry that this may not have been apparent to the market yet, but it will

be over time.” He finally explained that “we’ve only allowed 5.5 million out of the 21 million

[approved borrowers] access to open-platform.”

          185.   Yeung also admitted on this call that Qudian did not fully disclose delinquency

information, which would have better alerted investors to how the Company had lowered its

credit standards in the core loan book as a result of Open Platform. He said, “I don’t want to

have the community track us on a day-to-day basis. Give us some room. We want to be

transparent. We are already leading the industry in transparency, I think. So, whether we can do

more? Let us -- give us some time to think about how we can be better at this. There’s obviously

still much work to do” in being more transparent with investors.

                 3.     Open Platform Was Very Similar to Qudian’s Prior Loan Facilitation
                        Business and Was in Competition With the Core Loan Book

          186.   Open Platform was very similar to the loan facilitation component of Qudian’s

core loan book. The main difference was that Qudian did not guarantee Open Platform loans for



                                                59
       Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 63 of 114




regulatory reasons. Open Platform’s other differences from the core loan book stemmed from

Qudian’s decision to stop guaranteeing loans for regulatory purposes. Because the

more-established financial institutions that Qudian worked with would now be taking on the

credit risk in Open Platform, they demanded that Qudian send them its best borrowers. And

while Open Platform offered higher credit limits than the core loan book, these higher loan

amounts were offset by the fact that Qudian received a lower percentage fee on each loan in

Open Platform because the Company was no longer taking on any credit risk.

       187.    Moreover, contrary to Qudian’s claim that it did not want to provide higher credit

limits in its core loan book because it took a more conservative approach to that business, CW 4

explained that Qudian wanted to increase the loan size in its core loan book, but was unable to do

so because of the “funding pressure” described above from Qudian’s funding partners. This “put

restrictions on what the company could do with its clients. For example, it couldn’t raise its loan

limit, because in case all clients requested larger loans, it would have a problem with its funds.”

       188.    At bottom, both Open Platform and Qudian’s loan facilitation business involved

Qudian receiving a fee for referring customers from its pool of approved borrowers to other

financial institutions. Defendants finally disclosed the extent of this substantial overlap when

discussing the Company’s disappointing results for the third quarter of 2019.

       189.    On Qudian’s November 18, 2019 earnings call, Defendant Yeung revealed that

the Company’s core loan book would decline as a direct result of its overlap with Open Platform.

He said that “[w]e expect [the drop in loan book business] to continue to drop in the Q4 and next

year as we found a much better growth engine, the open platform. We can do the same business,

focus on the high quality borrowers, earn an interesting fee and carry on growth.”




                                                 60
       Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 64 of 114




       190.     Yeung also admitted that 90% of the financial institutions using Open Platform

had previously used Qudian’s loan facilitation business and they switched to Open Platform

because “it’s the final form, it’s a final shape and form of how fintech companies can work with

banks. Regulatory compliance is a priority.”

       191.     Because Open Platform and Qudian’s loan facilitation business in the core loan

book were the “same business,” with Qudian shifting its best borrowers to Open Platform,

Qudian lowered its credit standards in the core loan book to compensate for the loss of business

to Open Platform.

                4.     Qudian Planned to Shift Entirely to Open Platform and Exit the Loan
                       Book

       192.     Because Defendants viewed Open Platform as the only viable path forward in the

face of government regulations, they planned to shift their entire business to Open Platform.

This was a very different strategy than Defendants’ explanations earlier in the Class Period that

they planned to continue the Company’s core loan book in tandem with Open Platform.

       193.     On the November 18, 2019 earnings call for the third quarter of 2019, Defendant

Yeung revealed that Qudian “strives to be a technology company rather to be a lender. . . . all our

focus now is to become a tech company. And I think that’s a better way to go from the overall

regulatory shifts and changes, our shareholders will be much more protected from any regulatory

noise. . . . If the opportunity allows, if the opportunity really allows, we wouldn’t have a loan

book at all.”

       194.     Then, on the November 25, 2019 call where Defendants tried to soothe the

market, Defendant Yeung admitted that Open Platform was “the final and long-term viable form

of fintech in China. We have demonstrated well in our history we lead in regulatory compliance.




                                                61
       Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 65 of 114




Focusing on this is the only path to deliver sustainable results and therefore long-term

leadership.”

       195.    He also explained that by focusing on Open Platform, the Company was

“investing in the better business model and the technologies in a regulatory-compliant way to do

things for the long term.”

       196.    In sum, at the start of the Class Period, Qudian decided to focus on its consumer

lending business and to stop its consistently unsuccessful projects outside of that core area. But

Qudian’s core loan book violated China’s strict online lending regulations. This regulatory

pressure threated Qudian’s ability to continue its core loan book. Qudian therefore started Open

Platform to address these regulatory concerns. During the Class Period, Defendants falsely

portrayed its loan business as performing well based on the favorable results in both the core

loan book and Open Platform. But Defendants misrepresented the regulatory problems with the

core loan book that led the Company to start Open Platform, the fact that it diverted its best

borrowers to Open Platform, and that its financial performance was actually the result of the

Company lowering credit standards in its core loan book so much that at least 20% of its

borrowers did not meet Qudian’s credit standards. These misrepresentations started to come to

light in the third quarter of 2019 when Defendants’ untenable actions caused delinquency rates in

the core loan book to spike and revenue to decline substantially.

  V.      DEFENDANTS’ MATERIALLY FALSE AND MISLEADING STATEMENTS
                         DURING THE CLASS PERIOD

       197.    During the Class Period, Defendants made statements that were materially false

and/or misleading because they misrepresented and/or failed to disclose the following adverse

facts pertaining to Qudian’s business and operations, which were known to Defendants or

recklessly disregarded by them: (i) the core loan book violated Circular 141’s prohibition on



                                                62
        Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 66 of 114




Qudian conducting credit assessments on behalf of other financial institutions; (ii) the amount of

loans that Qudian was permitted to make in the core loan book was severely limited when the

government narrowed the geographic scope of the Company’s lending license in May 2019; (iii)

Qudian lowered its lending standards in the core loan book under the Credit Trial Program to

such a degree that at least 20% of the loans in its core loan book were made to borrowers that did

not meet Qudian’s lending standards; (iv) Open Platform took the best, highest-quality borrowers

from Qudian’s user base, which hurt the core loan book’s credit quality and its ability to perform

alongside Open Platform; and (v) Open Platform was not a promising new line of business that

Qudian added to its core loan book, but rather, was intended to address regulatory problems in

the core loan book.

        A.     Defendants’ False and Misleading Statements From the Fourth Quarter of
               2018

        198.   The Class Period begins on December 13, 2018 when Qudian issued a press

release, during pre-market hours, announcing its financial guidance for 2019. This press release

was filed with the SEC as an exhibit to a Form 6-K that was signed by Defendant Yeung.

        199.   This press release assured investors that the Company’s 2019 financial forecast

accounted for a variety of factors and risks that could impact the Company’s financial results,

and was therefore a reliable estimate of the Company’s 2019 financial results, stating, in relevant

part:

               [B]ased on the Company’s current operational outlook while acknowledging
               recent market conditions and macroeconomic performance indicators, as well as
               its preliminary expectations of its regulatory environment, customer demand,
               market conditions and operations in the near future, the Company expects that its
               total non-GAAP net income for the full year of 2019 will be greater than RMB3.5
               billion, after excluding non-recurring costs and charges.

        200.   This press release also quoted Defendant Luo as justifying the Company’s

earnings guidance as based on the Company’s “continu[ing] to be well positioned in the


                                                63
       Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 67 of 114




developing online small consumption credit space. Recent operating data continues to show

strong user demand and risk-adjusted returns on track with our target. Our large and growing

user base and fully institutionalized funding base provide strong visibility as to what we can

achieve into next year.”

       201.    Luo also explained in this press release, the Company’s increase in its share

repurchase plan as “reflect[ing] our confidence in our growth prospect and our continuous

commitment to enhancing shareholder value.”

       202.    The statements referenced in ¶¶ 199-201 above were materially false and/or

misleading for the reasons set forth in ¶ 197 (i) and (iii), including because Qudian’s core loan

book violated Circular 141’s prohibition on conducting credit assessments on behalf of other

financial institutions and Qudian lowered the credit standards in its core loan book to such a

degree that at least 20% of its loans were made to borrowers that did not meet Qudian’s lending

standards.

       203.    On March 18, 2019, Qudian issued a press release announcing its fourth quarter

and full year financial results for fiscal year 2018. This press release was filed with the SEC on

March 19, 2019, as an exhibit to a Form 6-K that was signed by Defendant Yeung.

       204.    This press release reiterated the Company’s confidence in its 2019 financial

guidance that it gave on December 13, 2018, which it stated was “based on current market

conditions and reflects the Company's preliminary expectations as to market conditions, its

regulatory and operating environment, as well as customer demand.”

       205.    The statements referenced in ¶ 204 above were materially false and/or misleading

for the reasons set forth in ¶ 197(i) and (iii), including because Qudian’s core loan book violated

Circular 141’s prohibition on conducting credit assessments on behalf of other financial




                                                64
       Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 68 of 114




institutions and Qudian lowered the credit standards in its core loan book to such a degree that at

least 20% of its loans were made to borrowers that did not meet Qudian’s lending standards.

       206.    This press release also quoted Defendant Luo assuring that “Qudian is a leader

and pioneer to operate a purely institutional funding base of licensed lenders strictly under

regulatory compliant annual interest rate and regulated lending activities happen between

borrowers and institutions, meaning there are no material regulatory uncertainties for us.”

       207.    The statements referenced in ¶ 206 above were materially false and/or misleading

for the reasons set forth in ¶ 197(i) and (v), including because Qudian’s core loan book violated

Circular 141’s prohibition on conducting credit assessments on behalf of other financial

institutions and Open Platform was not a promising new line of business that Qudian added to its

core loan book, but rather, was intended to address regulatory problems in the core loan book.

Luo’s statement that “there are no material regulatory uncertainties for us” was particularly false

because Qudian was at the time violating Circular 141 and started Open Platform to address the

regulatory problems in the Company’s core loan book.

       208.    Defendant Luo also described Open Platform as a successful example of how

Qudian “will continue to undertake new challenges and investments where we believe further

new growth areas may emerge” while “do[ing] so responsibly with the priority that our core

consumption finance operations will not be interrupted and targets will be delivered.”

       209.    The statements referenced in ¶ 208 above were materially false and/or misleading

for the reasons set forth in ¶ 197(iii)-(v), including because Open Platform was not a “new

growth area” that would allow Qudian’s “core consumption finance operations [to] not be

interrupted and targets will be delivered,” but rather, was started to address regulatory problems




                                                65
       Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 69 of 114




with the core loan book and detracted from the credit quality and performance of that core

business.

       210.    In addition, Defendant Luo touted that “[t]he fourth quarter of 2018 was the first

full quarter following the termination of user engagement through Alipay's dedicated channel for

online third-party service providers. Despite the termination, our registered users continued to

grow to 71.8 million and outstanding borrowers grew to 5.3 million in this quarter,

demonstrating that an innately affordable and attractive service does not require costly marketing

or special channels to successfully grow.”

       211.    The statements referenced in ¶ 210 above were materially false and/or misleading

for the reasons set forth in ¶ 197(iii), including because Qudian grew its outstanding borrowers

not through its “innately affordable and attractive service,” but rather, by lowering the credit

standards in its core loan book to such a degree that at least 20% of its loans were made to

borrowers that did not meet Qudian’s lending standards

       212.    Qudian’s March 18, 2019 Management Presentation described above (see supra

¶ 93), which Qudian posted on the Investor Relations section of its website, represented Open

Platform as providing the Company with the ability to attain additional “growth beyond [the

core] loan book” from Qudian’s “massive dormant user base” of approximately 65 million

registered users who were not currently borrowing from the core loan.

       213.    The statements referenced in ¶ 212 above were materially false and/or misleading

for the reasons set forth in ¶ 197(iv)-(v), including because Open Platform would not allow for

“growth beyond [the core] loan book” from new, inactive registered users, but rather, was started

to address regulatory problems with the core loan book and took the best borrowers from the

core loan book.




                                               66
        Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 70 of 114




        214.   On March 18, 2019, Qudian held its conference call for the fourth quarter of

2018. Defendants Luo and Yeung continued to falsely describe the Company’s business on this

call.

        215.   When discussing Open Platform, Luo stated that “[l]ooking into 2019, we are

confident about our earnings outlook through activations in our existing user base and available

funding.”

        216.   Luo also described “our open-platform initiative, [where] we recently started to

refer transaction that we cannot fund to our licensed institutional lender partners, where we do

not -- ... undertake risk but earn a greater margin matching compared to traffic referral.”

        217.   The statements referenced in ¶¶ 215-16 above were materially false and/or

misleading for the reasons set forth in ¶ 197(iv)-(v), including because Open Platform was

started to address regulatory problems with the core loan book and took the best borrowers from

the core loan book.

        218.   Defendant Luo also stated, referring to Qudian’s loan facilitation business in its

core loan book, that “[o]n regulatory risks, there were various new regulations and guidance

issued in 2018 for Internet finance. Yet, we are the first in the industry to shift from being a

direct lender to being a pure platform assisting loans between borrowers and licensed

institutional funding partners with annual interest rate kept under legal cap. Therefore, there are

no material regulatory uncertainties for us. We successfully deepened our cooperation with

existing funding partners in funding size and scope and secured 19 new funding sources

compared with a year ago.”

        219.   The statements referenced in ¶ 218 above were materially false and/or misleading

for the reasons set forth in ¶ 197(i) and (v), including because Defendants were not satisfied that




                                                67
       Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 71 of 114




there were “no material regulatory uncertainties for us.” Indeed, Qudian’s core loan book

violated Circular 141’s prohibition on conducting credit assessments on behalf of other financial

institutions and Open Platform was started to address regulatory problems in the core loan book.

       220.    Luo also stated on this call that “[f]or the year, as a result of our commitment in

delivering risk adjusted return and conservative risk management approach, our asset quality was

kept within our target levels. During 2018, we made several calculated management decisions to

make sure asset quality was sustainable. First, we remained selective in serving new users in

light of increased delinquency and elevated credit risk in the industry during early 2018.”

       221.    The statements referenced in ¶ 220 above were materially false and/or misleading

for the reasons set forth in ¶ 197(iii)-(iv), including because Qudian did not have a “conservative

risk management approach” and was not “selective in serving new users in light of increased

delinquency and elevated credit risk.” Rather, Qudian lowered its lending standards in the core

loan book to such a degree that at least 20% of the loans in its core loan book were made to

borrowers that did not meet Qudian’s lending standards and Open Platform took the best,

highest-quality borrowers from Qudian’s user base.

       222.    In addition, on this call, Defendant Yeung stated that “[o]ur solid results were

attributable to our growing user base, low operating costs, regulatory compliant operating

structure and solid asset quality. In 2018, our loan book saw growth of 69.9% year-on-year and

this further demonstrated the strong demand from our users with reliable funding to serve. . . .

We would [sic] delighted to see our outstanding borrower base reached 5.3 million following the

termination of paid marketing on Alipay, while our sales and marketing expenses decreased

49.4% year-on-year for our core consumption finance business. This again proved our capability

in sustaining user growth without reliance on expensive marketing.”




                                                68
        Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 72 of 114




        223.   The statements referenced in ¶ 222 above were materially false and/or misleading

for the reasons set forth in ¶ 197(i), (iii), and (v), including because Qudian violated Circular

141, it lowered its lending standards in the core loan book to such a degree that at least 20% of

the loans in its core loan book were made to borrowers that did not meet Qudian’s lending

standards, and Qudian started Open Platform to address the regulatory problems in its core loan

book.

        224.   When discussing how Qudian would allocate its net income, Defendant Yeung

stated that “[g]iven our current regulatory compliant and stable operating structure, we look to

put more that cash into our product that design that we work with our funding partners.”

        225.   The statements referenced in ¶ 224 above were materially false and/or misleading

for the reasons set forth in ¶ 197(i) and (v), including because Qudian did not have a “regulatory

compliant and stable operating structure.” Indeed, Qudian’s core loan book violated Circular

141’s prohibition on conducting credit assessments on behalf of other financial institutions and

Open Platform was started to address regulatory problems in the core loan book.

        226.   In addition, Defendant Yeung strongly affirmed the Company’s 2019 earnings

guidance by explaining:

               We have a pretty good confidence in delivering 3.5 billion [in 2019]. The math to
               us was pretty simple. On an average loan balance, we're taking conservatively
               net take of roughly 13% to 15% using a mix of capital of our own money and
               external funding. If we're just to use our own money to lend from a bank to these
               borrowers, it would be excess of 20% returns. . . . So to achieve a RMB 3.5
               billion, if you work through the back of the envelope, all we need to do is carry
               average loan balance of RMB 25 billion throughout the whole year. So we're
               pretty confident in delivering that number. But right now, our priority is to make
               sure as much as our profit is secured. So we're putting that cash to use right now
               [for share buybacks].

        227.   The statements referenced in ¶ 226 above were materially false and/or misleading

for the reasons set forth in ¶ 197(iii)-(iv) above, including because the “simple” math that Yeung



                                               69
       Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 73 of 114




described did not account for the fact that Qudian diverted its best borrowers to Open Platform

and lowered the credit standards in its core lending business.

       B.      Defendants’ False and Misleading Statements in the 2018 Annual Report

       228.    On April 15, 2019, Qudian filed its 2018 Annual Report on Form 20-F with the

SEC. Defendant Luo signed the 2018 Annual Report.

       229.    The 2018 Annual Report contained signed certifications pursuant to the

Sarbanes-Oxley Act of 2002 (“SOX”) by Defendants Luo and Yeung, certifying that the Report

“does not contain any untrue statement of a material fact or omit to state a material fact

necessary to make the statements made, in light of the circumstances under which such

statements were made, not misleading with respect to the period covered by this report,” the

financial information contained in the 2018 Annual Report was accurate, the Company’s internal

controls over financial reporting were designed effectively, and any material changes to the

Company’s internal controls over financial reporting were disclosed in the Report.

       230.    The 2018 Annual Report misrepresented Qudian’s regulatory compliance by

stating, in a section titled “Economic Conditions and Regulatory Environment in China,” that

“[w]e will continue to make efforts to ensure that we are compliant with the existing laws,

regulations and governmental policies relating to our industry and to comply with new laws and

regulations or changes under existing laws and regulations that may arise in the future.”

       231.    The statements referenced in ¶ 230 above were materially false and/or misleading

for the reasons set forth in ¶ 197(i) and (v), including because Qudian was not “compliant with

the existing laws, regulations and governmental policies relating to our industry.” Indeed,

Qudian’s core loan book violated Circular 141’s prohibition on conducting credit assessments on

behalf of other financial institutions and Open Platform was started to address regulatory

problems in the core loan book.


                                                70
       Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 74 of 114




       232.    The 2018 Annual Report described Open Platform as follows:

               In the fourth quarter of 2018, we launched an open platform for loan
               recommendations and referrals. The platform offers our large user base with more
               choices to satisfy their financial needs, while incurring no material cost of
               operations and no credit risk for us. For users that do not meet our credit
               requirements, we provide recommendations of financial products that are offered
               by financial service providers that participate on our platform. . . . On the other
               hand, for users with better credit profiles that are applying for large loan amounts
               that exceed the limit permitted under our policy, we refer their applications to our
               institutional funding partners. We do not bear credit risk and receive commissions
               from our institutional funding partners for such referrals.

       233.    The statements referenced in ¶ 232 above were materially false and/or misleading

for the reasons set forth in ¶ 197(iv)-(v), including because Qudian started Open Platform to

address regulatory problems in the core loan book and it was reserved for Qudian’s best

borrowers.

       234.    The 2018 Annual Report also falsely described Qudian as complying with

Circular 141’s “restrictions on banks’ collaboration with third parties in cash loan business.”

The Report described how, “[p]ursuant to Circular 141, a bank may not outsource its core

business functions, such as credit assessment and risk management, to third parties” and then

explained how “[w]e have entered into arrangements with several banks which directly fund

credit drawdowns to borrowers. We refer to such banks qualified credit applications from

borrowers, including our assessment of their credit profiles and our suggested credit limits. They

will then review the credit applications and approve credit for drawdown.”

       235.    The statements referenced in ¶ 234 above were materially false and/or misleading

for the reasons set forth in ¶ 197(i) and (v), including because Qudian’s core loan book violated

Circular 141’s prohibition on conducting credit assessments on behalf of other financial

institutions and Open Platform was started to address regulatory problems in the core loan book.




                                                71
       Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 75 of 114




       C.      Defendants’ Materially False and Misleading Statements From the First
               Quarter of 2019

       236.    On May 20, 2019, Qudian issued a press release announcing its financial results

for the first quarter of 2019. This press release was filed with the SEC that day as an exhibit to a

Form 6-K that was signed by Defendant Yeung.

       237.    This press release affirmed the Company’s confidence in its 2019 financial

guidance that it gave on December 13, 2018 and March 19, 2019, which it stated was “based on

current market conditions and reflects the Company’s preliminary expectations as to market

conditions, its regulatory and operating environment, as well as customer demand.”

       238.    The statements referenced in ¶ 237 above were materially false and/or misleading

for the reasons set forth in ¶ 197(i)-(iii), including because Qudian’s core loan book violated

Circular 141’s prohibition on conducting credit assessments on behalf of other financial

institutions, the amount of loans that Qudian was permitted to make in the core loan book was

severely limited when the government narrowed the geographic scope of the Company’s lending

license in May 2019, and Qudian lowered the credit standards in its core loan book to such a

degree that at least 20% of its loans were made to borrowers that did not meet Qudian’s lending

standards.

       239.    This press release quoted Defendant Luo as stating:

               We remained focused on growing our loan book steadily looking for
               exceptional risk-adjusted profits, while investing in our open-platform initiative
               launched in the third quarter of 2018 to drive additional profit growth.
               Leveraging our affordable and streamlined product and service offerings as well
               as strong brand recognition, our registered users grew to 73.3 million during the
               quarter with minimal incremental marketing costs. Notably, new active borrowers
               grew to 523,979 from the fourth quarter of 2018

       240.    The statements referenced in ¶ 239 above were materially false and/or misleading

for the reasons set forth in ¶ 197(iii)-(v), including because Defendants’ misrepresented the fact



                                                72
       Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 76 of 114




that as a result of these reasons, Qudian lowered the credit standards in its core loan book and

therefore could not profit from both the core loan book and Open Platform in the way that

Defendants represented.

       241.    This press release also quoted Defendant Luo as stating that “[l]ooking ahead, we

will continue to invest in our open platform and expand partnerships in funding and user

engagement, fueling growth above and beyond the capacity of our balance sheet. Given the

exciting and visible growth throughout these core business lines, we will stay focused on our

technology-based consumption credit services.”

       242.    The statements referenced in ¶ 241 above were materially false and/or misleading

for the reasons set forth in ¶ 197(iii)-(v), including because Defendants’ misrepresented the fact

that as a result of these reasons, Qudian lowered the credit standards in its core loan book and

therefore could not profit from both the core loan book and Open Platform in the way that

Defendants represented.

       243.    Qudian’s May 20, 2019 Management Presentation described above (see supra

¶ 94), which Qudian posted on the Investor Relations section of its website, continued the prior

quarter’s represented of Open Platform as providing growth beyond the core loan book, and

added a slide describing the core loan book as expanding “at Stable and Healthy Leverage.”

       244.    The statements referenced in ¶ 243 above were materially false and/or misleading

for the reasons set forth in ¶ 197(iii)-(v), including because Defendants’ misrepresented the fact

that as a result of these reasons, Qudian lowered the credit standards in its core loan book and

therefore could not profit from both the core loan book and Open Platform in the way that

Defendants represented.

       245.    Qudian held its earnings call for the first quarter of 2019 on May 20, 2019.




                                                73
       Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 77 of 114




       246.    On this call, Defendant Luo stated that “we did a good job last quarter in growing

that new user by about 0.5 million and that's really again driven by -- its always been too much

demand. And we always try to fight not letting too many people through the door because we do

operate at the core business, a risk based thing. . . . So that is always been a way that we can

drive new users and we never really spent money on sales and marketing and believe a better

product should sell itself. . . . [R]egarding growth for the rest of the year a lot of it will come

from the loan balance growth in the coming quarters, some new user growth, but I think the

most exciting part is the open platform initiative.”

       247.    The statements referenced in ¶ 246 above were materially false and/or misleading

for the reasons set forth in ¶ 197(iii)-(v), including because Qudian did not have “too much

demand” for its core loan book. Rather, the reasons set forth in ¶ 197(iii)-(v) above prevented

Qudian from being able to profit from both the core loan book and Open Platform in the way that

Defendants represented.

       248.    Defendant Luo also stated that “[o]ur core small more consumption finance

business continues to deliver exceptional risk-adjustment profit driven by strong user demand

and risk management capability. First, on the user side. Since our thoughtful and streamlined

product and service offering, as well as strong brand recognition, our registered users continued

to grow to 73.3 million with a little additional marketing costs. In particular, our efforts to

activate our dormant user base have paid off, evidenced by a sequential growth of 16.6% in new

active borrowers.”

       249.    He also stated that the Company was stopping its Dabai Auto business because of

“the exciting and reasonable growth outlook throughout our core business line.”




                                                 74
       Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 78 of 114




       250.    The statements referenced in ¶¶ 248-49 above were materially false and/or

misleading for the reasons set forth in ¶ 197(iii)-(v), including because Qudian’s core loan book

did not provide “exceptional risk-adjustment profit driven by strong user demand and risk

management capability” or “exciting and reasonable growth.” Rather, Defendants’

misrepresented the fact that Qudian lowered the credit standards in its core loan book and

therefore could not profit from both the core loan book and Open Platform in the way that

Defendants represented

       251.    In addition, Defendant Yeung stated on this call that “our open platform initiative

has done a great job in Q1, we have a lot of hope that it would grow even faster in the upcoming

quarters,” while also saying that for the core loan book, “Yes, the funding for sort of the core

consumption credit part is there. The users are there. So there should be no problem growing.”

       252.    The statements referenced in ¶ 251 above were materially false and/or misleading

for the reasons set forth in ¶ 197(iii)-(v), including because Defendants’ misrepresented the fact

that as a result of these reasons, Qudian lowered the credit standards in its core loan book and

therefore could not profit from both the core loan book and Open Platform in the way that

Defendants represented.

       253.    Yeung also represented on this call that the purpose of Open Platforn was to

“grow beyond our loan book, right? because there’s only so much risk appetite that this company

is willing to take. And we had been overall quite conservative” in the core loan book.

       254.    Yeung even went so far as to say on this call that “[s]ince, we don’t underwrite

the risk, we don’t really care whether the -- where the losses are” in Open Platform—as opposed

to the Company’s more conservative approach to risk in its core loan book.




                                               75
       Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 79 of 114




       255.    The statements referenced in ¶¶ 253-54 above were materially false and/or

misleading for the reasons forth in ¶ 197(iii)-(iv), including because Qudian was not more

conservative in its core loan book than in Open Platform. Just the opposite was true, because

Qudian sent its best borrowers to Open Platform and lowered its credit standards in Open

Platform.

       256.    Yeung also stated that “our loan book grew by 91.2% year-on-year this

demonstrated robust user demand and ample institutional funding. During this quarter, through

successful efforts in testing and activating our dormant user base, new active borrowers

increased by 16.6% from last quarter and contributed 18% of total active borrower. . . . While

our loan book business continue[s] robust growth, our open platform initiative contributed

meaningful revenue with little marginal operating costs and zero credit costs.”

       257.    The statements referenced in ¶ 256 above were materially false and/or misleading

for the reasons set forth in ¶ 197(i) and (iii)-(v), including because Defendants’ misrepresented

the fact that as a result of these reasons, Qudian lowered the credit standards in its core loan book

and therefore could not profit from both the core loan book and Open Platform in the way that

Defendants represented.

       258.    In addition, Yeung described Open Platform on this call as focusing on lower

quality borrowers. He explained:

               So, we started traffic referrals so for transactions that we may not have sufficient
               funding to do or we don’t think the risk appetite is exactly right for us, but it
               might be right for some other players. We do see CPC [cost-per-click]-based
               business where we send this user across to the other app. Okay, so that's kind of
               how we generate the CPC sort of advertising business. But then, our funding
               partners which are mostly banks came back and say “Well look. If you guys are
               so open minded about sharing your 70 million user base can we go beyond CPC,
               can we say you do some more work and you send the transaction over. And I'll
               happily to do a CPS [cost-per-sale] with you”. So they’re doing a revenue share
               with us. So that just took off, so we referred like 160,000 people to bank partners



                                                 76
       Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 80 of 114




               in Q1, and totally we earned RMB159 million in revenues versus RMB30 million
               in Q4.

       259.    The statements referenced in ¶ 258 above were materially false and/or misleading

for the reasons set forth in ¶ 197(iv)-(v), including because Qudian started Open Platform to

address regulatory problems in the core loan book and it was reserved for Qudian’s best

borrowers.

       D.      Defendants’ Materially False and Misleading Guidance Raise on June 21,
               2019

       260.    On June 21, 2019, Qudian issued a press release raising its financial guidance for

2019. This press release was filed with the SEC that day as an exhibit to a Form 6-K that was

signed by Defendant Yeung.

       261.    This press release stated that “based on its latest operational outlook and market

conditions, as well as preliminary expectations of the relevant regulatory environment in the

near future, the Company raised its total non-GAAP net income guidance for the full year of

2019 from greater than RMB3.5 billion, as announced on December 13, 2018, to greater than

RMB4.5 billion.”

       262.    This press release also quoted Defendant Luo, who attributed the increased FY19

financial guidance to “encouraging trends in our business”; “strong momentum in our open

platform initiative”; “a higher level of no-risk, high margin incremental profits than we had

anticipated”; and that, “given our sufficient funding and strong user demand, growth of our loan

book is well ahead of our previously set targets, giving us strong confidence that we will meet

our revised guidance.” Defendant Luo concluded by affirming that “[w]ith the right growth

strategy in place we are excited about Qudian’s ability to deliver value for our shareholders.”

       263.    The statements referenced in ¶¶ 261-62 above were materially false and/or

misleading for the reasons set forth in ¶ 197(i)-(v). All of these reasons related to regulatory


                                                77
       Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 81 of 114




problems in Qudian’s core loan book and its relationship to Open Platform made the Company’s

raising of guidance, and the reasons it gave to support that guidance, false and misleading.

       E.      Defendants’ Materially False and Misleading Statements From the Second
               Quarter of 2019

       264.    On August 16, 2019, Qudian issued a press release announcing its financial

results for the second quarter of 2019. This press release was filed with the SEC on August 19,

2019, as an exhibit to a Form 6-K that was signed by Defendant Yeung.

       265.    This press release affirmed the Company’s 2019 financial guidance that it raised

on June 21, 2019, which it stated was “based on current market conditions and reflects the

Company's preliminary expectations as to market conditions, its regulatory and operating

environment, as well as customer demand.”12

       266.    The statements referenced in ¶ 265 above were materially false and/or misleading

for the reasons set forth in ¶ 197(i)-(v), for the same reason that Qudian’s prior raising of

guidance on June 21, 2019 was false and misleading..

       267.    This press release quoted Defendant Luo as stating that “[s]trategically, via our

open-platform initiative we are further opening up our dormant registered user base beyond our

loan book to financial institution partners who wish to grow their own loan book.”

       268.    The statements referenced in ¶ 267 above were materially false and/or misleading

for the reasons set forth in ¶ 197(iii)-(v), including because Defendants’ misrepresented the fact

that as a result of these reasons, Qudian lowered the credit standards in its core loan book and

therefore could not profit from both the core loan book and Open Platform in the way that

Defendants represented.



12
  Defendant Yeung made substantially the same statement on the Company’s earnings call for
the second quarter of 2019 on August 16, 2019.


                                                78
       Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 82 of 114




       269.    This press release also quoted Luo as stating that “[i]n the second quarter we

achieved new records in net income and borrower numbers and made great progress on our

open-platform initiative . . . . [U]nderserved mass-market Chinese consumers are attracted to the

affordable and seamless loans offered through our platform, creating overwhelming demand that

drives natural traffic with minimal acquisition costs for us. As the end of the second quarter

2019, our registered user base grew to 76.0 million and total outstanding borrowers reached 6.1

million, both the highest in our Company’s history.”

       270.    The statements referenced in ¶ 269 above were materially false and/or misleading

for the reasons set forth in ¶ 197(iii)-(v), including because Defendants’ misrepresented the fact

that as a result of these reasons, Qudian lowered the credit standards in its core loan book and

therefore could not profit from both the core loan book and Open Platform in the way that

Defendants represented.

       271.    In addition, this press release quoted Yeung as stating that “[w]e delivered

another record Non-GAAP net income of RMB1,158.6 million, a 57.1% year-over-year increase

as a result of our fast-growing user base, risk-free incremental profits from our open-platform

initiative, low operating costs, regulatory compliant operating structure and solid asset quality . .

. . Ow[e]ing to our massive under-tapped user base our open-platform initiative continued to

prove its strong potential to become a major growth driver, generating RMB398.1 million in

revenue for the second quarter with little marginal operational cost and zero credit risk.”

       272.    The statements referenced in ¶ 271 above were materially false and/or misleading

for the reasons set forth in ¶ 197(iii)-(v), including because Defendants’ misrepresented the fact

that as a result of these reasons, Qudian lowered the credit standards in its core loan book and




                                                 79
       Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 83 of 114




therefore could not profit from both the core loan book and Open Platform in the way that

Defendants represented.

       273.    Qudian’s August 16, 2019 Management Presentation described above (see supra

¶ 79), which Qudian posted on the Investor Relations section of its website, falsely described the

Company as compliant with applicable regulations. This presentation included a slide declaring

that “Regulatory Compliant is Embedded in Our DNA,” which described “key regulatory

developments” such as Circular 141 and Qudian’s key “compliance undertakings,” including its

obtaining a license to provide financing guarantee services.

       274.    The statements referenced in ¶ 273 above were materially false and/or misleading

for the reasons set forth in ¶ 197(i)-(ii) and (v), including because Qudian’s core loan book

violated Circular 141’s prohibition on conducting credit assessments on behalf of other financial

institutions, Qudian had its lending license severely restricted in May 2019, and Open Platform

was intended to address regulatory problems in the core loan book.

       275.    Qudian held its earnings call for the second quarter of 2019 on August 16, 2019.

       276.    On this call, Defendant Luo stated that “[w]ith the consumer lending industry in

China sized at over RMB8 trillion, I continue to be excited by our prospects. Like we said in the

past quarter, we are committed and the focused on this consumer credit opportunity and both

the loan book and open platform approaches are making strong inroads with our massive

proprietary app-based user base.”

       277.    The statements referenced in ¶ 276 above were materially false and/or misleading

for the reasons set forth in ¶ 197(iii)-(v), including because Defendants’ misrepresented the fact

that as a result of these reasons, Qudian lowered the credit standards in its core loan book and




                                                80
       Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 84 of 114




therefore could not profit from both the core loan book and Open Platform in the way that

Defendants represented.

       278.    Defendant Luo also stated on this call that “[i]n previous quarter, we have

experienced that we do not need costly marketing to drive user growth. We pride ourselves in

having a competitive regulatory compliance fee [sic] and a one-stop seamless user experience

welcomed by young mobile centric and under-banked population. Our scalable and profitable

platform allows us to consistently catch the new and dormant users using NPL [sic], allowing

us to have an organic based user growth.”

       279.    The statements referenced in ¶ 278 above were materially false and/or misleading

for the reasons set forth in ¶ 197(i)-(ii) and (v), including because Qudian’s core loan book

violated Circular 141’s prohibition on conducting credit assessments on behalf of other financial

institutions, Qudian had its lending license severely restricted in May 2019, and Open Platform

was intended to address regulatory problems in the core loan book. The statements referenced in

¶ 278 were also materially false and/or misleading for the reasons stated in ¶ 197(iii)-(iv),

including because Qudian lowered its lending standards in the core loan book and Open Platform

was reserved for Qudian’s best borrowers.

       280.    Defendant Yeung stated on this call that Qudian reached “another milestone,

achieving another record non-GAAP net income of RMB1.16 billion, up 57.1% year-to-year.

This came as a result of continuing to ramp up our risk-free open platform initiative and

successfully growing our loan balance, while managing risk appropriately. Particularly, our

loan book grew by 91.8% year-on-year, demonstrating overwhelming user demand and ample

institutional funding.”




                                               81
       Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 85 of 114




       281.    The statements referenced in ¶ 280 above were materially false and/or misleading

for the reasons set forth in ¶ 197(iii)-(v), including because Defendants’ misrepresented the fact

that as a result of these reasons, Qudian lowered the credit standards in its core loan book and

therefore could not profit from both the core loan book and Open Platform in the way that

Defendants represented.

       282.    Defendant Yeung also stated that “[s]ince 2019, we have made effective efforts

to address evolving regulation and partnership landscapes, and our share price performance has

performed well to reflect the more positive sentiment. With solid second quarter results driven

by strong momentum in our open platform initiative and better-than-expected loan book

growth, we have raised our original guidance of RMB3.5 billion by 28.6% to RMB4.5 billion

on a non-GAAP net income basis. And our second quarter earnings have again exceeded the

Street consensus by 32.7%.”

       283.    The statements referenced in ¶ 282 above were materially false and/or misleading

for the reasons set forth in ¶ 197(i)-(v), including because these statements misrepresented the

regulatory problems with Qudian’s core loan book and the fact that it lowered its credit standards

in the core loan book to cover-up for sending the best borrowers to Open Platform. Moreover,

Qudian had no basis for providing this guidance in light of these underlying problems.

       284.    Defendant Yeung also affirmed the Company’s raised guidance , saying “again on

guidance, we remain fully confident in our growth prospects given sufficient funding, strong user

demand and ramp up of our open platform.” He thus tied the Company’s growth to “sufficient

funding” and “strong user demand” in the Company’s core loan book in addition to the growth of

Open Platform.




                                               82
       Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 86 of 114




       285.    The statements referenced in ¶ 284 above were materially false and/or misleading

for the reasons set forth in ¶ 197(iii)-(v), including because Defendants’ misrepresented the fact

that as a result of these reasons, Qudian lowered the credit standards in its core loan book and

therefore could not profit from both the core loan book and Open Platform in the way that

Defendants represented.

       286.    On this call, Defendant Yeung also affirmed that both Qudian’s core loan book

and Open Platform were regulatory compliant. He explained that “in our case, we’ve taken

[regulatory compliance] to an even further step by not touching the loan in itself. . . . We don't

touch that money. Just don’t. . . . Now, that can be recorded as a financing income if it’s our

capital that is being invested through a bank, or a loan facilitation income if that capital happens

to be bank’s own capital.”

       287.    Yeung also told investors on this call that “[w]e stay away from anything that are

susceptible to regulatory change.”

       288.    The statements referenced in ¶¶ 286-87 above were materially false and/or

misleading for the reasons set forth in ¶ 197(i)-(ii) and (v), including because Qudian’s core loan

book violated Circular 141’s prohibition on conducting credit assessments on behalf of other

financial institutions, Qudian had its lending license severely restricted in May 2019, and Open

Platform was intended to address regulatory problems in the core loan book. .

       289.    In addition, Defendant Yeung assured investors on this call that the Company was

“carefully managing” its mix between its core loan book business and Open Platform “so that we

meet our guidance numbers carefully.”

       290.    Yeung also explained that Qudian would continue to focus on both its loan book

and Open Platform because “funding partners enjoy both types of business because it's really




                                                83
       Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 87 of 114




about the user cohorts for the really micro lending stuff that they don't have the capability on, I

think they still want to stick with a loan book business, that we provide a underwriting service

for. But for risk that they begin to understand, especially for larger ticket size, I think that they

are happy to go with the open-platform model. . . . So I think most of my partners like to do both,

depending on the right user cohort.”

       291.    The statements referenced in ¶¶ 189-90 above were materially false and/or

misleading for the reasons set forth in ¶ 197(iii)-(v), including because Defendants’

misrepresented the fact that as a result of these reasons, Qudian lowered the credit standards in

its core loan book and therefore could not profit from both the core loan book and Open Platform

in the way that Defendants represented.

       292.    Defendants also grossly misrepresented how Qudian had relaxed its credit

standards and the true nature of the Credit Trial Program. On this call for the second quarter of

2019, Defendant Yeung falsely minimized the Credit Trial Program as a small program that was

the equivalent of a marketing expense to acquire new borrowers. He explained that the Company

had been “conservative” with its credit standards because “we have actually have a fairly large

gap [of] about 40 million potential customers” out of Qudian’s 76 million registered users “that

did not meet the Company’s credit standards and “that we've just been conservative on.”

       293.    Yeung also tried to pass the Credit Trial Program off as tantamount to a marketing

expense. He explained on the second quarter 2019 earnings call that “we are proactively doing

this so called [profit and loss] marketing method. And if we were to take out the [profit and loss]

for marketing purpose. I think the delinquency rate on some of the back calculations we've done

would have [decreased substantially to have] been just around 3.7% on M1+. And then just

around 2.1% on the M6 charge-off. So pretty much stable like before. That’s kind of how we




                                                 84
       Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 88 of 114




think about it.” He characterized loans in the Credit Trial Program as “really for sales and

marketing purpose.”

       294.    Defendant Yeung also described on this call Defendant Luo’s discussion of the

Credit Trial Program and explained that the program uses “our credit assessment model [and]

identifies specific user cohorts to which we extend very small [credit size] for a short duration

to quickly gauge their credit behavior data and thereby can extrapolate risk profiles for

multiple clusters of the test user group, gradually adding qualified users to our core user

group..”

       295.    Yeung also explained when discussing the Credit Trial Program that an

“[a]pproximately additional RMB500 million was provisioned in the quarter [for credit losses]

and the outstanding borrower base from that effort on the loan book side increased by 12% to

reach 6 million in one single quarter. We continue to be conservative on our provisioning and

operations.”

       296.    The statements referenced in ¶¶ 292-95 above were materially false and/or

misleading for the reasons set forth in ¶ 197(iii)-(iv), including because Qudian lowered its

lending standards in the core loan book under the Credit Trial Program to such a degree that at

least 20% of the loans in its core loan book were made to borrowers that did not meet Qudian’s

lending standards, and because Qudian did this to hide the fact that it sent its best borrowers to

Open Platform.

       297.    In addition, Defendant Yeung affirmed the Company’s raised guidance on this

call by saying, “the second half momentum, I think will continue to be strong. I don't see any

sort of data or trends pointing otherwise. So if you add up the first two quarters that we just

completed, the first quarter's our non-GAAP net income was RMB970 million. We just did




                                               85
       Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 89 of 114




RMB1.16 billion. So we were north of RMB2 billion already. So I think that's -- reaffirming my

guidance. So I expect in the second half total combined Q3 and Q4, we should be able to

deliver, around the numbers that can get us across the guidance line with good confidence. So

I don't think there are any factors that point towards a specific slowdown yet. And I think that

demand continues to be strong.”

       298.    The statements referenced in ¶ 297 above were materially false and/or misleading

for the reasons set forth in ¶ 197(i)-(v), including because these statements misrepresented the

regulatory problems with Qudian’s core loan book and the fact that it lowered its credit standards

in the core loan book to cover-up for sending the best borrowers to Open Platform. Moreover,

Qudian had no basis for reaffirming its guidance in light of these underlying problems.

       F.      Defendants’ Materially False and Misleading Statements From the Third
               Quarter of 2019

       299.    On November 18, 2019, Qudian issued a press release announcing its financial

results for the third quarter of 2019. This press release was filed with the SEC that day as an

exhibit to a Form 6-K that was signed by Defendant Yeung.

       300.    While Defendants began at this point to reveal the true nature of Open Platform

and the problems with Qudian’s business model, they continued to misrepresent to investors the

extent of the problems.

       301.    This press release based the Company’s new 2019 guidance of RMB 4.0 billion

“on current market conditions and reflects the Company's preliminary expectations as to market

conditions, its regulatory and operating environment, as well as customer demand.”

       302.    The statements referenced in ¶ 301 above were materially false and/or misleading

for the reasons set forth in ¶ 197(i)-(iii). Even though these statements represented a

disappointing downgrade of Qudian’s financial outlook, they still grossly overstated the



                                               86
       Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 90 of 114




Company’s true situation based on the full extent to which Qudian had lowered credit standards

in, and the regulatory problems with, Qudian’s core loan book.

       303.     This press release also stated that “[i]n our risk undertaking business, we

implemented a conservative strategy of reducing credit volumes and paused our credit trial

program. Our proactive and prompt management of macro driven risk was effective in

stabilizing the delinquency rates. . . . [W]e expect to continue a conservative approach on our

risk-taking book into the final quarter of 2019 and thus revise our full year guidance

accordingly.”

       304.     The statements referenced in ¶ 303 above were materially false and/or misleading

for the reasons set forth in ¶ 197(i)-(iii), including because Qudian was not taking a

“conservative” approach to risk in its core loan book. Defendants still misrepresented the full

extent to which Qudian had lowered credit standards in, and the regulatory problems with,

Qudian’s core loan book..

       305.     On November 18, 2019, Qudian also held its conference call to discuss the results

for the third quarter of 2019. While Defendants also began to reveal on this call the true nature

of Open Platform, Defendants falsely reassured investors concerning the extent of Qudian’s

problems.

       306.     Defendant Yeung stated on this call regarding delinquencies in Open Platform, “I

think we are going to start to see some pretty interesting good trends into Q1. Q4 will still be like

a tail end of what's happening in 2019, but Q1, we should expect to see some fantastic results

from doing all of this.”

       307.     The statements referenced in ¶ 306 above were materially false and/or misleading

for the reasons set forth in ¶ 197(i)-(iii), including because Defendants still misrepresented the




                                                 87
       Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 91 of 114




full extent to which Qudian had lowered credit standards in, and the regulatory problems with,

Qudian’s core loan book.

       308.    Defendants also continued these misrepresentations when Qudian held its

emergency “Business Update Call” on November 25, 2019, to address the market’s concern with

the Company’s third quarter results.

       309.    Defendant Yeung specifically justified Qudian’s new guidance that it would earn

RMB 4 billion for 2019 because Defendants were “quite comfortable that the risk curve will

stabilize in Q4 and then it will roll back off in Q1 and Q2.”

       310.    Yeung described this new guidance as “conservative” based on “the control user

activations drove delinquency up and more importantly, the tightened regulatory scrutiny we

have observed against other players in the recent past few months, we wish to move in to be

more conservative and be just in case, if other aggressive players have issues down the road.”

       311.    Similarly, Yeung stated, “Now you alluded to sort of where Q4 is pointed. As you

can see from the guidance that if you take out the absolute dollars or net income we've made in

the first three quarters, it’s a conservative number. . . . So, I think Q4 is -- we'll probably look at

a good loan balance growth, but on loan origination, it could be around flat from Q3 because Q3

was a big step up. Since it's early stage for open-platform, it’s more of a step function of growth

rather than a linear function for growth.”

       312.    The statements referenced in ¶¶ 309-11 above were materially false and/or

misleading for the reasons set forth in ¶ 197(i)-(iii), including because Defendants still

misrepresented the full extent to which Qudian had lowered credit standards in, and                the

regulatory problems with, Qudian’s core loan book.




                                                  88
       Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 92 of 114




       313.    Yeung also justified Qudian’s failed Credit Trial Program by explaining that it

cost less than spending money on sales and marketing, and that “we are a dynamic company that

knows how to navigate the changing landscape.”

       314.    The statements referenced in ¶ 313 above were materially false and/or misleading

for the reasons set forth in ¶ 197(iii), including because Defendants still misrepresented the full

extent to which Qudian had lowered credit standards in Qudian’s core loan book

       315.    Defendant Yeung also assured investors that “as we paused [the] credit program,”

the rise in the Company’s delinquency rate “just paused. And we see that actually to improve

over the next year. We have strong conviction the credit delinquency D1 will improve over the

next years. . . quality will improve significantly into next year.”

       316.    He similarly told investors that because of the ending of the Credit Trial Program,

the Company’s rising delinquency rates and credit losses “will finish perhaps by the end of this

year into the first quarter. So that's why we are quite convinced that the D1 delinquency rate is

now stable and now in fact dropped into potentially Q1 and Q2 next year.”

       317.    Yeung also assured that “as a result of our commitment to delivering risk-adjusted

returns and our overall conservative risk appetite, we swiftly reduced credit volumes and paused

credit trial programs. The proactive management of market-driven risk was proven effective in

stabilizing delinquency rates.”

       318.    The statements referenced in ¶¶ 315-17 above were materially false and/or

misleading for the reasons set forth in ¶ 197(iii), including because Defendants still

misrepresented the full extent to which Qudian had lowered credit standards in Qudian’s core

loan book




                                                 89
       Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 93 of 114




       319.    Defendant Yeung also tried to calm investor concerns on this call by stating that

“risk remains well managed” and “we expect to continue a conservative approach on our risk-

taking book into the final quarter of 2019. Thus, revise our full year guidance accordingly to

RMB4 billion.”

       320.    The statements referenced in ¶ 319 above were materially false and/or misleading

for the reasons set forth in ¶ 197(iii), including because Defendants still misrepresented the full

extent to which Qudian had lowered credit standards in Qudian’s core loan book .

                         VI.    THE TRUTH BEGINS TO EMERGE

       321.    Defendants’ wrongful conduct, as alleged herein, directly and proximately caused

the economic loss suffered by Plaintiffs and the Class.

       322.    Throughout the Class Period, the price of Qudian securities was artificially

inflated and/or maintained at an artificially high level as a result of Defendants’ materially false

and misleading statements and omissions identified herein.

       323.    The price of the Company’s securities significantly declined when the

misrepresentations made to the market, and/or the information and risks alleged herein to have

been concealed from the market, and/or the effects thereof, materialized and/or were revealed,

causing investors’ losses. As a result of Defendants’ wrongful acts and omissions, and the

precipitous decline in the market value of the Company's securities, Plaintiffs and other Class

members have suffered significant losses and damages.

       324.    On November 18, 2019, before the market opened, Qudian issued a press release

announcing its financial results for the third quarter of fiscal 2019. This press release

disappointingly reduced the Company’s previously reported 2019 guidance by approximately

RMB 0.5 billion. The press release advised that “[d]ue to recent strategy for the company to

reduce risk-taking loan balance and focus on higher quality borrowers via open platform, the


                                                90
       Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 94 of 114




Company has adjusted its expected total Non-GAAP net income for [FY19] to RMB4.0 billion,

which will represent an approximately 57% increase from RMB2.55 billion for 2018.”

       325.    Qudian’s results for the third quarter of 2019 were also disappointing because of

the high delinquency rates of its loans and the particularly poor performance of its core loan

book. (See supra Section IV.H).

       326.    In addition, Defendants began to reveal during Qudian’s November 18, 2019

conference call discussing its third quarter 2019 results, the true nature of Open Platform as

devised to address regulatory concerns rather being a promising new business line, and the extent

to which the Company lowered its credit standards in the core loan book to hide the fact that it

was diverting its best borrowers to Open Platform. (See supra Section IV.I).

       327.    Market analysts took note of Qudian’s surprisingly poor results, the problems in

Qudian’s core loan, and the tension between the core loan and Open Platform that Qudian

described at this time. (See supra ¶¶ 152-55).

       328.    For example, on November 18, 2019, Macquarie Research described Qudian’s

cutting of its 2019 guidance as “a surprise to the street.”

       329.    On the news of Qudian’s third quarter 2019 results, Qudian’s ADS price fell

$1.58 per share, or 21.07%, on unusually high trading volume of approximately 28 million

shares—which was over 6 times to the trailing 20-day average volume—to close at $5.92 per

share on November 18, 2019.

       330.    Qudian’s share-price decline continued over the next three days as the market

continued to absorb the impact of Qudian’s lowering of guidance and the information that the

Company disclosed with its poor third quarter results.




                                                  91
       Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 95 of 114




       331.    On November 20, 2019, in a note titled “Time to Pay the Bills,” Macquarie

downgraded Qudian to “underperform” and cut its price target from $7 to $4 per ADS, an

extraordinary reduction of 43%.

       332.    Macquarie explained in its November 20 note that Qudian’s “strategy to save

costs by fully exploiting existing user base has now translated into higher credit costs for both

on/off balance-sheet books.” Macquarie determined that Qudian’s core “loan book, on or off

balance-sheet, has exposed its weakness in risk management.” According to Macquarie, Qudian

would be forced to “exit [its loan book] business due to falling profitability and pressure from

funding banks.” Macquarie concluded that “the performance of its existing loan book has proven

that the [Company’s] business model is unsustainable.”

       333.    Similarly, on November 20, 2019, Nomura cut its target price for Qudian’s ADS

from $10 per share to $6.51, an astonishing 35% reduction. Nomura based its assessment on

Qudian’s rising delinquency rates, which “reflect[ed] the ongoing deterioration in asset quality,”

and Nomura’s view that “the size of its loan book business will gradually decrease as the

company is shifting its focus towards the open-platform business. In fact, loan origination for its

loan book business was down by 25% q-q and the total outstanding loan balance for its loan

book business was down by 9% q-q for 3Q19.”

       334.    Qudian’s ADS price dropped 5.07% on November 19, 18.33% on November 20,

and 10.68% on November 21, 2019, on unusually high trading volumes of approximately 10

million (approximately twice the 20-day average volume), 25 million (approximately 4 times the

20-day average volume), and 28 million shares (also approximately four times the 20-day

average volume), respectively.




                                                92
       Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 96 of 114




       335.    Qudian’s ADS price closed at $4.10 per share on November 21, 2019. This

reflected a total drop of $3.40 per ADS, or over 45% below the Company’s ADS price of $7.50

per share at the close of trading on November 15, 2019 (the trading day before Qudian disclosed

its third quarter results on November 18, 2019).

       336.    Despite this large share price decline, Qudian’s securities continued to trade at

artificially inflated prices as a result of Defendants’ misrepresentations and unduly optimistic

statements when describing the Company’s third quarter 2019 results.

       337.    For example, Qudian lowered its 2019 non-GAAP net income guidance by only

RMB 0.5 billion (from RMB 4.5 billion to RMB 4 billion) and assured investors that the

Company was still on strong footing.

       338.    Defendants further reassured investors by stating in Qudian’s November 18, 2019,

press release announcing the results for the third quarter of 2019 that “[g]iven a large disconnect

between the strong momentum in our open-platform and risk-free fee based business model and

the market value of our company which is near net assets, we have announced another US$195

million of shares under our forward stock repurchase program, bringing our total buyback

amount to US$572 million since we became a public company. This reflects our confidence in

Qudian’s growth prospects and upholds our commitment to creating shareholder value.”

       339.    Yeung also affirmed on this call Qudian’s “strong conviction” that its rising

delinquency rates would stop in the first quarter of 2020 because the Company had halted the

Credit Trial Program, and “and that quality will improve significantly into next year.”

       340.    Defendant Yeung also reassured investors on the Company’s November 25, 2019

“Business Update Call” that was held specifically to alleviate investor concerns, by stating that

Qudian was undervalued and that “[w]e are perplexed, first of all, on how the market reacted.




                                                93
       Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 97 of 114




We think it's unreasonable . . . . [T]here is a pretty large disconnect between the fundamentals

and the value of the company. So, we've been consistently buying back.”

       341.    Similarly, Yeung assured investors on this November 25, 2019 call that “[w]e will

continue to maintain the most transparent communication and disclosure standards in the

industry. And we are confident exceptional returns will be delivered in our platform.”

       342.    Defendants also still did not disclose at this point the regulatory problems in

Qudian’s core loan book, including that 1 – it violated Circular 141 by improperly conducting

credit assessments for other financial institutions, 2 – its microlending license was severely

restricted in May 2019, and 3 – financial institutions stopped providing it with funding because

of substantial regulatory concerns.

       343.    Then, on January 16, 2020, Qudian shocked the market by announcing “that the

Company withdraws its fiscal 2019 guidance and will not issue guidance in the near term due to

uncertainty related to the recent regulatory and operating environment.” This press release

blamed Qudian’s withdrawal of its guidance on the claim that “China’s online consumer finance

industry was affected by several regulatory developments in the fourth quarter of 2019, including

further restrictions on loan collection practices, more stringent user data privacy rules and the

requirements for P2P lending platforms to orderly exit their P2P businesses,” which had

“reduced the availability of funding for consumer credit and driven up delinquency rates across

the industry, including the Company’s loan portfolio.” Really, however, Qudian knew about

these issues—including regulatory concerns and the exiting of P2P (i.e., peer-to-peer) lenders—

long before the beginning of 2020 and it did not explain what new developments came about in




                                               94
       Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 98 of 114




the fourth quarter of 2019.13 Qudian’s worsening performance in the fourth quarter of 2019—

even after its surprisingly poor results in the prior quarter—was a further result of the

misrepresentations that Defendants made during the Class Period concerning the nature of

Qudian’s core loan book and Open Platform.

       344.   Market analysts were shocked by this turn of events, particularly because Qudian

had so adamantly affirmed its newly revised guidance less than two months before, on

November 18, 2019.

       345.   Nomura commented on January 22, 2020, that Qudian’s “operating outcome is

worse than expected,” downgraded the Company to Reduce from Neutral, and cut its target price

in half, from $6.51 per ADS to $3.08. Nomura observed that Qudian’s announcement meant that

“any boost from its open-platform initiative from 1Q19 onwards will fade out faster than

our expectation.” (Emphasis in original.)

       346.   Similarly, on January 17, 2020, Macquarie Research concluded based on

Qudian’s withdrawal of its guidance that “[t]hough we downgraded Qudian to UP and cut our

earnings estimates on 22 November last year (Qudian (QD US) - Downgrade to UP: Time to pay

the bills), we believe there could be more downside to our numbers, let alone the consensus.”




13
   For example, Qudian had known for several years that Chinese regulators were eliminating
P2P lenders from the market. Qudian had even billed this as a strength to its business because it
did not consider itself a P2P lender. On the Company’s November 20, 2019 conference call for
the third quarter of 2019, Defendant Yeung noted Qudian’s “past efforts in the early adoption of
Circular 141, complete avoidance of P2P business model, a 100% institutional funding base.” He
also acknowledged that the government’s crackdown on P2P lenders started in 2017 and there
was “another uptick with the P2P crack-down through the summer of 2018.” Indeed, Qudian
disclosed in its 2018 Annual Report, which it released on April 15, 2018, that the Chinese
government had started regulating the P2P lending industry in 2015. By the time of this report in
April 2018, Qudian was already aware of a new government directive ordering that lenders “exit
the peer-to-peer lending industry or cease operation.” Qudian did not consider itself a peer-to-
peer lender and in April 2017, it “ceased transferring credit drawdowns to P2P platforms.”


                                               95
        Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 99 of 114




        347.   On this news, Qudian’s ADS price fell $0.84 per share, or 19.13%, on unusually

high trading volume of approximately 31 million shares—which was nearly five times the

20-day trailing average volume—to close at $3.55 per share on January 16, 2020.

        348.   Qudian’s stock price continued to fall over the next two days as the market fully

absorbed the import of the Company’s withdrawal of its financial guidance.

        349.   On January 17, 2020, Qudian’s ADS price fell by 0.85%, or $0.03 per ADS, on

trading volume of approximately 16 million ADS (over twice the 20-day average volume).

        350.   Then, on January 21, 2020, the next trading day, Qudian’s ADS price fell by

another 6.25%, or $0.22 per ADS, on trading volume of approximately 12 million ADS (over 1.5

times the 20-day average volume).

        351.   In total, Qudian’s ADS price fell 24.8%, or $1.09 per ADS, from $4.39 at the

close of trading on January 15, 2020, to $3.30 per ADS at the close of trading on January 21,

2020.

        352.   As a result of Defendants’ wrongful acts and omissions, and the precipitous

decline in the market value of the Company’s securities, Plaintiff and other Class members have

suffered significant losses and damages.

                    VII.    ADDITIONAL SCIENTER ALLEGATIONS

        353.   Defendants each had scienter as to the false and misleading nature of their

statements because they each knew or, at a minimum, recklessly disregarded the facts described

in ¶ 197 above for the reasons described in the Substantive Allegations section of this amended

complaint.

        354.   The Individual Defendants’ actual knowledge of the falsity of the alleged

misstatements and omissions is also established by their signing of certifications pursuant to

Section 302 of the Sarbanes-Oxley Act of 2002, which certified that the SEC filings, among


                                              96
      Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 100 of 114




other things, “do[] not contain any untrue statement of a material fact or omit to state a material

fact necessary to make the statements made, in light of the circumstances under which such

statements were made, not misleading with respect to the period covered by this report.” Before

vouching for the accuracy of the statements made in Qudian’s SEC filings, the certifying

Defendants were obligated to familiarize themselves with the contents of the filings and the

underlying operations of Qudian described therein.

       355.    Luo’s and Yeung’s scienter are also established by their admissions after Qudian

performed poorly in the third quarter of 2019 1 – that Open Platform was established to address

regulatory concerns with the core loan book; 2 – that Open Platform took the best borrowers

from Qudian’s user base; 3 – of the extent to which Qudian had relaxed its lending standards in

the core loan book as part of its Credit Trial Program; 4 – that Open Platform and the core loan

book target the same business; 5 – Qudian planned to shift its entire business to Open Platform;

and 6 – that Qudian was not as transparent as it should have been about the composition of

borrowers in Open Platform.

       356.    In addition, Luo’s and Yeung’s scienter is further established by their decision to

not even mention the fact that Qudian had relaxed its lending standards as part of the Credit Trial

Program until a year after the program started in the third quarter of 2018. They chose instead to

falsely describe Qudian’s core loan book as taking a “conservative” approach to risk.

       357.    Defendant Yeung’s scienter is further established by CW 6, who described Open

Platform as being Yeung’s idea.

       358.    Defendants’ scienter is also established by the fact that Qudian had its

microlending licenses severely restricted in May 2019, which was precisely the type of

regulatory problem that posed an existential threat to the Company’s core loan book.




                                                97
        Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 101 of 114




        359.   Defendants’ scienter is also established by the stream of former employees who

consistently described Qudian’s core loan book as in crisis during the Class Period because of

substantial regulatory concerns and concerns about its viability after the loss of business from

Ant Financial. These witnesses repeatedly described, among other information described above,

that:

           •     Qudian’s violation of Circular 141’s prohibition on financial institutions
                 outsourcing credit assessments to Qudian

           •     Regulatory pressure on Qudian’s core loan book made financial institutions stop
                 providing Qudian with funding and challenged the viability of the business;

           •     Qudian was in a crisis at the end of 2018, including because of the loss of
                 business from Ant Financial, the failure of its projects outside of its consumer
                 lending business, and the departure of its best employees; and

           •     Qudian described Open Platform as a promising new business for public
                 relations purposes, but it was actually very similar to Qudian’s loan facilitation
                 business.


        360.   Defendant Luo’s scienter is further established by the statements of multiple

former employees that he often spoke and acted recklessly, making proclamations and taking

actions without any basis for doing so. His scienter is also supported by press reports of his

“history of making bold, and sometimes damaging statements.”

        361.   Defendants’ scienter is also supported by Yeung’s leaving the Company on

March 18, 2020, immediately after Qudian suffered its disastrous performance from the third

quarter of 2019 through the first quarter of 2020.

        362.   Luo’s scienter is further established by his financial motive based on his decision

in March 2018 to “relinquish [his] salary and bonus until [Qudian’s] market capitalization

reaches US$100 billion.” This highly unusual arrangement incentivized Luo to falsely portray




                                                98
      Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 102 of 114




Qudian’s business as having much more room for growth than it actually did during the Class

Period, in order to buy more time for the Company to find a way to achieve those goals.

       363.    In addition, Defendants Luo and Yeung were Qudian’s two most senior

executives.   Luo founded Qudian in 2014, has been its CEO since that time, and has been the

Chairman of its Board of Directors its entire time as a public company. He also owned 21.4% of

Qudian’s total ordinary shares and 73.1% of Qudian’s aggregate voting power, as reported in

Qudian’s 2018 Annual Report. Yeung was Qudian’s chief financial officer from October 2016

until his abrupt departure from the Company in March 2020. Luo and Yeung were also the two

main executives who represented Qudian to investors for each quarterly report and conference

call during the Class Period. They were, literally, the face of the Company, as shown in the

following slide that Qudian included in its Management Presentations for the second and third

quarters of 2019:




                                              99
      Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 103 of 114




Defendants Luo and Yeung would therefore have had unique knowledge of Qudian’s basic

business strategies and concerns, including its concerns with the viability of its core loan book

from a business and regulatory perspective, and the true nature of Open Platform.

       364.   Luo’s and Yeung’s scienter is also established because the alleged misstatements

and omissions at issue here concerned Qudian’s core operations, including its core loan book and

its Open Platform business that were the focus on the Company’s operations during the Class

Period. Indeed, Qudian announced on May 20, 2019, that it was focusing its attention on its

“core business lines” of its loan book and Open Platform, and that “we will stay focused on our

technology-based consumption credit services and have discontinued efforts outside of

consumption credit opportunities.” Defendants, by virtue of their roles in senior management and


                                              100
      Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 104 of 114




involvement in Company’s core operations, would have had knowledge of the true nature of the

Company’s core businesses during the Class Period. In addition, Defendants had access to

reports and communications describing these operations.

       365.    Qudian itself had scienter as to the false and misleading nature of the statements

described above based on the knowledge of the Individual Defendants, who were the Company’s

two most senior executives and part of the Company’s management team. In addition, because

the false and misleading statements at issue here relate to the Company’s basic business model,

the Company’s scienter can be inferred because these statements would have been approved by

corporate officials that knew they were false or misleading.

                                       VIII. ITEM 303

       366.    SEC regulations require that a company’s quarterly and annual financial

statements comply with item 303 of Regulation S-K (17 C.F.R. § 229.303, “Item 303”). Item 303

requires the disclosure of “any known trends or uncertainties that have had or that the registrant

reasonably expects will have a material favorable or unfavorable impact on net sales or revenues

or income from continuing operations.”

       367.    To determine if a known trend or uncertainty must be included in a company’s

filings, the SEC has stated that companies should determine 1 – whether a trend, demand,

commitment, event, or uncertainty is presently known to management and 2 – whether it is

reasonably likely to have a material effect on the registrant's financial condition or results of

operations.

       368.    The SEC has stated that the disclosure requirements of Item 303 apply to foreign

issuers such as Qudian.

       369.    For example, Item 5 of Form 20-F requires foreign issuers such as Qudian to

disclose “any known trends, uncertainties, demands, commitments or events that are reasonably


                                               101
        Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 105 of 114




likely to have a material effect on the company’s net sales or revenues, income from continuing

operations, profitability, liquidity or capital resources, or that would cause reported financial

information not necessarily to be indicative of future operating results or financial condition.”

        370.   Defendants therefore had an independent duty to disclose the risk and uncertainty

that its fundamental business model in its core loan book violated Chinese regulations and might

have to be shut-down because of regulatory issues.

        371.   Defendants also had an independent duty to disclose the true nature of Open

Platform and the trends of which borrowers were populating Open Platform and the core loan

book.

                                   IX.     NO SAFE HARBOR

        372.   The statutory safe harbor provided for forward-looking statements under certain

circumstances does not apply to any of the allegedly false statements pleaded in this Complaint.

The statements alleged to be false and misleading herein all relate to then-existing facts and

conditions. In addition, to the extent certain of the statements alleged to be false may be

characterized as forward looking, they were not identified as “forward-looking statements” when

made, and/or there were no meaningful cautionary statements identifying important factors that

could cause actual results to differ materially from those in the purportedly forward-looking

statements. In the alternative, to the extent that the statutory safe harbor is determined to apply to

any forward-looking statements pleaded herein, Defendants are liable for those false forward-

looking statements because at the time each of those forward-looking statements was made, the

speaker had actual knowledge that the forward-looking statement was materially false or

misleading, and/or the forward-looking statement was authorized or approved by an executive

officer of the Company who knew that the statement was false when made.




                                                 102
      Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 106 of 114




                            X.     CLASS ACTION ALLEGATIONS

        373.    Plaintiffs bring this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of a Class, consisting of all those who purchased or

otherwise acquired Qudian securities during the Class Period (the “Class”); and were damaged

upon the revelation of the alleged corrective disclosures.           Excluded from the Class are

Defendants herein, the officers and directors of the Company, at all relevant times, members of

their immediate families and their legal representatives, heirs, successors or assigns and any

entity in which Defendants have or had a controlling interest.

        374.    The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, Qudian securities were actively traded on the

NYSE. While the exact number of Class members is unknown to Plaintiffs at this time and can

be ascertained only through appropriate discovery, Plaintiffs believes that there are hundreds or

thousands of members in the proposed Class. Record owners and other members of the Class

may be identified from records maintained by Qudian or its transfer agent and may be notified of

the pendency of this action by mail, using the form of notice similar to that customarily used in

securities class actions.

        375.    Plaintiffs’ claims are typical of the claims of the members of the Class as all

members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

federal law that is complained of herein.

        376.    Plaintiffs will fairly and adequately protect the interests of the members of the

Class and has retained counsel competent and experienced in class and securities litigation.

Plaintiffs have no interests antagonistic to or in conflict with those of the Class.




                                                 103
      Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 107 of 114




        377.      Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

            •      whether the federal securities laws were violated by Defendants’ acts as alleged
                   herein;

            •      whether statements made by Defendants to the investing public during the Class
                   Period misrepresented or omitted material facts about the business, operations
                   and management of Qudian;

            •      whether the Individual Defendants caused Qudian to issue false and misleading
                   financial statements during the Class Period;

            •      whether Defendants acted knowingly or recklessly in issuing false and
                   misleading financial statements;

            •      whether the prices of Qudian securities during the Class Period were artificially
                   inflated because of the Defendants’ conduct complained of herein; and

            •      whether the members of the Class have sustained damages and, if so, what is the
                   proper measure of damages.

        378.      A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as

the damages suffered by individual Class members may be relatively small, the expense and

burden of individual litigation make it impossible for members of the Class to individually

redress the wrongs done to them. There will be no difficulty in the management of this action as

a class action.

                 XI. APPLICABILITY OF PRESUMPTION OF RELIANCE:
                FRAUD-ON-THE-MARKET AND AFFILIATED UTE PRESUMPTIONS

        379.      Plaintiffs will rely, in part, upon the presumption of reliance established by the

fraud-on-the-market doctrine in that:

            •      Defendants made public misrepresentations or failed to disclose material facts
                   during the Class Period;


                                                  104
      Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 108 of 114




            •       the omissions and misrepresentations were material;

            •       Qudian securities are traded in an efficient market;

            •       the Company’s ADSs were liquid and traded with moderate to heavy volume
                    during the Class Period;

            •       the Company traded on the NYSE and was covered by multiple analysts;

            •       the misrepresentations and omissions alleged would tend to induce a reasonable
                    investor to misjudge the value of the Company’s securities; and

            •       Plaintiffs and members of the Class purchased, acquired and/or sold Qudian
                    securities between the time the Defendants misrepresented or failed to disclose
                    material facts and the time the true facts were disclosed, without knowledge of
                    the omitted or misrepresented facts

         380.   Based upon the foregoing, Plaintiffs and the members of the Class are entitled to a

presumption of reliance upon the integrity of the market.

         381.   Alternatively, Plaintiffs and the members of the Class are entitled to the

presumption of reliance established by the Supreme Court in Affiliated Ute Citizens of the State

of Utah v. United States, 406 U.S. 128 (1972), as Defendants omitted material information in

their Class Period statements in violation of a duty to disclose such information, as detailed

above.

                                           XII.   COUNT I

(Violations of Section 10(b) of the Exchange Act and Rule 10b-5 Promulgated Thereunder
                                   Against All Defendants)

         382.   Plaintiffs repeat and reallege each and every allegation contained above as if fully

set forth herein.

         383.   This Count is asserted against Defendants and is based upon Section 10(b) of the

Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder by the SEC.

         384.   During the Class Period, Defendants engaged in a plan, scheme, conspiracy and

course of conduct, pursuant to which they knowingly or recklessly engaged in acts, transactions,


                                                  105
      Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 109 of 114




practices and courses of business which operated as a fraud and deceit upon Plaintiffs and the

other members of the Class; made various untrue statements of material facts and omitted to state

material facts necessary in order to make the statements made, in light of the circumstances

under which they were made, not misleading; and employed devices, schemes and artifices to

defraud in connection with the purchase and sale of securities. Such scheme was intended to,

and, throughout the Class Period, did: (i) deceive the investing public, including Plaintiffs and

other Class members, as alleged herein; (ii) artificially inflate and maintain the market price of

Qudian securities; and (iii) cause Plaintiffs and other members of the Class to purchase or

otherwise acquire Qudian securities at artificially inflated prices. In furtherance of this unlawful

scheme, plan and course of conduct, Defendants, and each of them, took the actions set forth

herein.

          385.   Defendants also had a duty to disclose the material facts discussed above because

they were known trends or uncertainties that were reasonably likely to have a material effect on

the company’s finances.

          386.   Pursuant to the above plan, scheme, conspiracy and course of conduct, each of the

Defendants participated directly or indirectly in the preparation and/or issuance of the quarterly

and annual reports, SEC filings, press releases and other statements and documents described

above, including statements made to securities analysts and the media that were designed to

influence the market for Qudian securities. Such reports, filings, releases and statements were

materially false and misleading in that they failed to disclose material adverse information and

misrepresented the truth about Qudian’s finances and business prospects.

          387.   By virtue of their positions at Qudian, Defendants had actual knowledge of the

materially false and misleading statements and material omissions alleged herein and intended




                                                106
       Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 110 of 114




thereby to deceive Plaintiffs and the other members of the Class, or, in the alternative,

Defendants acted with reckless disregard for the truth in that they failed or refused to ascertain

and disclose such facts as would reveal the materially false and misleading nature of the

statements made, although such facts were readily available to Defendants.         Said acts and

omissions of Defendants were committed willfully or with reckless disregard for the truth. In

addition, each Defendants knew or recklessly disregarded that material facts were being

misrepresented or omitted as described above.

        388.    Information showing that Defendants acted knowingly or with reckless disregard

for the truth is peculiarly within Defendants’ knowledge and control. As the senior managers

and/or directors of Qudian, the Individual Defendants had knowledge of the details of Qudian’s

internal affairs.

        389.    The Individual Defendants are liable both directly and indirectly for the wrongs

complained of herein.     Because of their positions of control and authority, the Individual

Defendants were able to and did, directly or indirectly, control the content of the statements of

Qudian. As officers and/or directors of a publicly-held company, the Individual Defendants had

a duty to disseminate timely, accurate, and truthful information with respect to Qudian’s

businesses, operations, future financial condition and future prospects.      As a result of the

dissemination of the aforementioned false and misleading reports, releases and public statements,

the market price of Qudian securities was artificially inflated throughout the Class Period. In

ignorance of the adverse facts concerning Qudian’s business and financial condition which were

concealed by Defendants, Plaintiffs and the other members of the Class purchased or otherwise

acquired Qudian securities at artificially inflated prices and relied upon the price of the




                                                107
      Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 111 of 114




securities, the integrity of the market for the securities and/or upon statements disseminated by

Defendants, and were damaged thereby.

          390.   During the Class Period, Qudian securities were traded on an active and efficient

market. Plaintiffs and the other members of the Class, relying on the materially false and

misleading statements described herein, which the Defendants made, issued or caused to be

disseminated, or relying upon the integrity of the market, purchased or otherwise acquired shares

of Qudian securities at prices artificially inflated by Defendants’ wrongful conduct.        Had

Plaintiffs and the other members of the Class known the truth, they would not have purchased or

otherwise acquired said securities, or would not have purchased or otherwise acquired them at

the inflated prices that were paid. At the time of the purchases and/or acquisitions by Plaintiffs

and the Class, the true value of Qudian securities was substantially lower than the prices paid by

Plaintiffs and the other members of the Class. The market price of Qudian securities declined

sharply upon public disclosure of the facts alleged herein to the injury of Plaintiffs and Class

members.

          391.   By reason of the conduct alleged herein, Defendants knowingly or recklessly,

directly or indirectly, have violated Section 10(b) of the Exchange Act and Rule 10b-5

promulgated thereunder.

          392.   As a direct and proximate result of Defendants’ wrongful conduct, Plaintiffs and

the other members of the Class suffered damages in connection with their respective purchases,

acquisitions and sales of the Company’s securities during the Class Period, upon the disclosure

that the Company had been disseminating misrepresented financial statements to the investing

public.




                                                108
      Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 112 of 114




                                           XIII. COUNT II

    (Violations of Section 20(a) of the Exchange Act Against the Individual Defendants)

       393.    Plaintiffs repeat and reallege each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

       394.    During the Class Period, the Individual Defendants participated in the operation

and management of Qudian, and conducted and participated, directly and indirectly, in the

conduct of Qudian’s business affairs. Because of their senior positions, they knew the adverse

non-public information about Qudian’s misstatement of income and expenses and false financial

statements.

       395.    As officers and/or directors of a publicly owned company, the Individual

Defendants had a duty to disseminate accurate and truthful information with respect to Qudian’s

financial condition and results of operations, and to correct promptly any public statements

issued by Qudian which had become materially false or misleading.

       396.    Because of their positions of control and authority as senior officers, the

Individual Defendants were able to, and did, control the contents of the various reports, press

releases and public filings which Qudian disseminated in the marketplace during the Class

Period concerning Qudian’s results of operations.

       397.    In addition, the Individual Defendants authorized the publication of the

documents, presentations, and materials alleged herein to be misleading prior to their issuance

and had the ability and opportunity to prevent the issuance of these false statements or to cause

them to be corrected. Because of their positions within the Company and their access to material

non-public information available to them but not to the public, the Individual Defendants knew

that the adverse facts specified herein had not been disclosed to and were being concealed from

the public and that the positive representations being made were false and misleading.


                                                109
      Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 113 of 114




       398.       Throughout the Class Period, the Individual Defendants exercised their power and

authority to cause Qudian to engage in the wrongful acts complained of herein. The Individual

Defendants therefore, were “controlling persons” of Qudian within the meaning of Section 20(a)

of the Exchange Act. In this capacity, they participated in the unlawful conduct alleged which

artificially inflated the market price of Qudian’s securities.

       399.       Each of the Individual Defendants, therefore, acted as a controlling person of

Qudian. By reason of their senior management positions and/or being directors of Qudian, each

of the Individual Defendants had the power to direct the actions of, and exercised the same to

cause, Qudian to engage in the unlawful acts and conduct complained of herein. Each of the

Individual Defendants exercised control over the general operations of Qudian and possessed the

power to control the specific activities which comprise the primary violations about which

Plaintiffs and the other members of the Class complain.

       400.       By reason of the above conduct, the Individual Defendants are liable pursuant to

Section 20(a) of the Exchange Act for the violations committed by Qudian.

                                  XIV. PRAYER FOR RELIEF

WHEREFORE, Plaintiffs demand judgment against Defendants as follows:

       A.         Determining that the instant action may be maintained as a class action under

Rule 23 of the Federal Rules of Civil Procedure, and certifying Plaintiffs as the Class

representative;

       B.         Requiring Defendants to pay damages sustained by Plaintiffs and the Class by

reason of the acts and transactions alleged herein;

       C.         Awarding Plaintiffs and the other members of the Class prejudgment and

post-judgment interest, as well as their reasonable attorneys’ fees, expert fees and other costs;

and


                                                 110
     Case 1:20-cv-00577-GHW Document 44 Filed 06/17/20 Page 114 of 114




      D.     Awarding such other and further relief as this Court may deem just and proper.

                         XV.     DEMAND FOR TRIAL BY JURY

      Plaintiffs hereby demand a trial by jury.


Dated: June 16, 2020                                Respectfully submitted,

                                                    POMERANTZ LLP

                                                     /s/ Michael Grunfeld_______
                                                    Jeremy A. Lieberman
                                                    Michael Grunfeld
                                                    600 Third Avenue, 20th Floor
                                                    New York, New York 10016
                                                    Telephone: (212) 661-1100
                                                    Facsimile: (212) 661-8665
                                                    Email: jalieberman@pomlaw.com
                                                    Email: mgrunfeld@pomlaw.com

                                                    Co-Lead Counsel for Co-Lead Plaintiff Juan
                                                    Pablo di Benedetto and Galessi Holding
                                                    Corp


                                                    KAHN SWICK & FOTI, LLC

                                                     /s Kim E. Miller________
                                                    Kim E. Miller
                                                    J. Ryan Lopatka
                                                    250 Park Avenue, Suite 2040
                                                    New York, NY 10177
                                                    Telephone: (212) 696-3730
                                                    Facsimile: (504) 455-1498
                                                    Email: kim.miller@ksfcounsel.com
                                                    Email: j.lopatka@ksfcounsel.com

                                                    Co-Lead Counsel for Co-Lead Plaintiff
                                                    Pablo Greco




                                              111
